          Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 1 of 91


                                                                                      FILED
                                                                                    U. S. DISTRICT COURT
                    IN THE UNITED STATES DISTRICT COURT                         EASTERN DISTRICT ARKANSAS

                       EASTERN DISTRICT OF ARKANSAS                                   OCT 1 5 2020
                             CENTRAL DMSION
                                                                         JAMES W. McCORMACK, CLERK
                                                                         By·•         ~              DEPCLERK


C.P., Individually and                       §
as Parent and Next Friend of J.P.            §
                                             §
                                             §
                                             §
                 Plaintiff
                                             §
                     v.                      §
                                             §         CIVIL ACTION NO.
                                             §
JOHNNY KEY, In his Official
Capacity as Commissioner of
                                             §
                                             §
                                                      d: 20-&-V- Ji33 -KGB
Education And Secretary of the               §
Arkansas Department of                       §
Education                                    §
                                                   This case assigned   to DistK Judg•      6a leer
                                                   and to Magistrate Judge         !Ara~
                                             §
                                             §
                   AND
                                             §
                                             §
CABOT SCHOOL DISTRICT,                       §
                                             §
                Defendants                   §
                                             §
                                             §


                                   COMPLAINT



          C.P., Individually and as Parent and Next Friend of J.P., for her Complaint

states:
 Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 2 of 91



                        I. INTRODUCTION

1.     Plaintiff C.P., as Parent and Next Friend of J.P., brings this action

against Johnny Key, in his official capacity as Commissioner of Education

and Secretary of the Arkansas Department of Education ("ADE"), and the

Cabot School District ("CSD").

2.     Plaintiff seeks relief pursuant to: ( 1) the Individuals with Disabilities

Education Act ("IDEA"), 20 U.S.C. § 1400, et seq., for depriving J.P. of his

right to a free appropriate public education ("FAPE"); (2) 42 U.S.C. § 1983

(" § 1983 ") for denying Plaintiff of her right to due process pursuant to the

Fourteenth Amendment; (3) 29 U.S.C. §701, et seq. ("§504"), 42 U.S.C.

§§12131-12165 ("Title II"), for disability discrimination; and, (4) 28 U.S.C.

§§2201, 2202, for declaratory and related relief.

                                II. PARTIES

3.    Plaintiff is a proper party to bring this action as the parent and next

friend of J.P. See Fed. R. Civ. P. 17(c)(2). J.P. is a minor with a date of birth

of 1 April 2010.

4.    J.P. is a child with a disability as defined by the IDEA. See 20 U.S.C.

§1401(3). J.P. is an individual with a disability as defined by §504. See 29

U.S.C. §705(20). J.P. is a qualified individual with a disability as defined by

Title II. See 20 U.S.C. §12131(2).


                                     2
 Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 3 of 91



5.      J.P. resides in the CSD, and the CSD remains responsible for

providing J.P. a FAPE. See Ark. Code Ann. §6-41-202(a)(2) (responsibility

for a FAPE assigned to "appropriate school district"); §6-18-202 (school

district based on residency).

6.      Because CSD has not offered J.P. an IEP that will provide her a FAPE,

J.P. has exercised her right to unilaterally withdraw J.P. from CSD, to enroll

her in a private school, and seek tuition reimbursement from CSD pursuant

to 20 U.S.C. §1412(a)(l)(C).

7.      The CSD is a public corporation that can be sued in its own name.

Ark. Code Ann. §6-13-102(a). The CSD is a local education agency

("LEA") as defined by the IDEA. See 20 U.S.C. §1401(19). The CSD is a

program or activity receiving federal financial assistance as defined by §504.

See 20 U.S.C. §794(b). The CSD is public entity as defined by Title II. See

42   u.s.c. §12131(1).
8.      Secretary Key is responsible for ADE, and ADE is the State Education

Agency ("SEA") responsible for implementation of the IDEA in Arkansas,

including the procedural safeguards described in 20 U.S.C. § 1415.

9.     ADE is ultimately responsible for ensuring that all children with a

disability in Arkansas receive a FAPE. See 20 U.S.C. §§ 1401(32), 1407,

1412(a)(6)(A), 1412(a)(ll)(A); 34 C.F.R. §§ 300.101 and 300.600(a); Ark.


                                   3
 Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 4 of 91



Code Ann. §§6-41-202(e); and, ADE Spec. Ed. Rules §2.71 ("The SEA in

Arkansas is the Arkansas Department of Education.").

10.   ADE is a program or activity receiving federal financial assistance as

defined by §504. See 20 U.S.C. §794(b). ADE is public entity as defined by

Title II. See 42 U.S.C. §12131(1).

              Ill. JURISDICTION AND VENUE

11.   This Court has jurisdiction pursuant to 20 U.S.C. § 1415(i)(2) to

review the record of the due process hearing and grant "appropriate" relief -

in this case, vacating the hearing officer's final order and remanding the case

to ADE.

12.   This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a),

§ 1983, §504 and Title II to decide whether the CSD and ADE acted in bad

faith or deliberate indifference and denied Plaintiff her right to due process

pursuant to the Fourteenth Amendment.

13.   This Court is the proper venue for Plaintiff's claims. See 28 U.S.C.

§ 1391(b). Key resides in Pulaski County, Arkansas. The ADE is located in

Pulaski County. ADE's acts and omissions at issue occurred in Pulaski

County. CSD is located in Lonoke County Arkansas. Pulaski and Lonoke

counties are in the Eastern District of Arkansas, Central Division. See 28

U.S.C. §83(a)(l).

                IV. PROCEEDINGS BELOW
                                     4
 Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 5 of 91



14.   Attached hereto as Exhibit A is the ADE Due Process Hearing Record

in ADE Case No. H-21-04 (redacted).

15.   On 13 August 2020, Plaintiff file a due process complaint with ADE

against CSD. Exhibit A, p. 48.

16.    ADE assigned the complaint to a due process hearing officer, Michael

McCauley. Exhibit A, p. 45.

17.   CSD responded to Plaintiff's due process complaint generally denying

Plaintiff's allegations and moved to dismiss Plaintiff's complaint alleging

CSD was no longer responsible for providing J.P. a FAPE because J.P. had

enrolled in another school district. See Exhibit A, p. 6 (right to due process

hearing "is forfeited when a student changes school districts prior to

requesting a due process hearing.") (emphasis supplied).

18.   Plaintiff denied enrolling J.P. in another school district; rather,

Plaintiff enrolled J.P. in a private school and filed a due process complaint

seeking tuition reimbursement from CSD pursuant to 20 U.S.C. §1412(a)(l)

(C). See Exhibit A, p. 18.

19.   On 3 September 2020, Plaintiff filed a motion asking McCauley to

take judicial notice of the fact that the private school was not a "school

district." See Exhibit A, p. 3. McCauley did not rule on this Motion.




                                    5
 Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 6 of 91



20.   On 3 September 2020, McCauley dismissed Plaintiff's due process

complaint with prejudice without making any findings of fact or explaining

his decision. See Exhibit A, p. 1.

21.   On 9 September 2020, Plaintiff received a copy of McCauley's final

decision sent by U.S. mail. See Exhibit A, p. 1.

                                V. CLAIMS

                        COUNT I - IDEA REVIEW

22.   The IDEA allows a party to seek review of an ADE due process

hearing officer's decision in federal district court. 20 U.S.C. § 1415(i)(2)(A)

& (3)(A). In reviewing a hearing officer's decision, a district court "(i) shall

receive the records of the administrative proceedings; (ii) shall hear

additional evidence at the request of a party; and (iii) basing its decision on

the preponderance of the evidence, shall grant such relief as the court

determines is appropriate." 20 U.S.C. § 1415.

23.   On this record, the "appropriate" relief is vacating the hearing

officer's decision and remanding the case to ADE with instructions to assign

the case to another due process hearing officer for appropriate action

consistent with the law and the facts.

24.   The hearing officer's final order should be vacated because the

hearing officer failed to make findings of fact or explain his decision as


                                     6
          Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 7 of 91



         required by the IDEA and ADE Special Education Rules ("ADE Spec. Ed.

         Rules"). 1

         25.     The hearing officer below was Michael McCauley. McCauley has a

         pattern and practice of not making findings of fact or explaining his

         decisions as required by the IDEA and ADE Spec. Ed. Rules (discussed,

         infra). Plaintiff incorporates by reference McCauley's decisions in the

         following ADE due process cases over which he presided: H-20-05,

         H-19-24 H-18-30 H-18-21 H-18-13 H-17-08 H-16-44 H-16-40 H-16-21
                '       '       '       '       '       '       '        '
         H-16-14, H-15-23 and H-13-24 (collectively referred to as "McCauley's

         Decisions"). These are publicly available on ADE's website. 2

         26.     In Does v. Vilonia Sch. Dist., E.D. Ark., No. 4: 18-cv-855, the district

         court reversed McCauley, and in so doing, described McCauley's final order

         as follows:

         The officer made no credibility determinations. On the law, he found no
         procedural or substantive IDEA violation. His conclusions, however, contain
         no 'why' - no reasoning or explanation for the decisions reached. The result
         is akin to a general verdict. The Court has considered remanding for more
         specifics. But B.H. is now a fourth grader, the Court has been tardy in



1   http://dese .ade .arkansas. gov/di visions/learning-services/ special-education/po licv-regulations/
state-rules-regulations/sections- l-to-30

2   http://dese.ade.arkansas.gov/divisions/leaming-services/special-education/dispute-resolution/
due-process-hearings
                                                    7
       Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 8 of 91




      deciding this case, and the parties need a final answer sooner rather than
      later. The Court will therefore proceed ...

Id., Dkt. No. 23, p. 2 (March 10, 2020). This is one example of McCauley's pattern

and practice of issuing final decisions "akin to a general verdict." Id.

      27.    Moreover, McCauley's "general verdicts" are almost always in favor

      of the school district reflecting a bias against parents. McCauley's bias

      against parents and general incompetence is currently the subject of a federal

      lawsuit seeking the same relief sought by Plaintiff in this case - a finding

      that McCauley is biased and unqualified and having him removed as an

      ADE impartial hearing officer. See Does v. Johnny Key, E.D. Ark., No. 4:20-

      cv-00104-BSM, Dkt. No. 14 (September 1, 2020) (Order denying Motion to

      Dismiss); 20 U.S.C. § 1415(f)(3)(A) (hearing officer qualifications); 34

      C.F.R. §300.5ll(c) (same);ADE Spec. Ed. Rules §10.01.21 (same).

      28.    McCauley knows that the IDEA and ADE Spec. Ed. Rules require

      written findings of fact and decisions, but he has consistently failed and

      refused to make findings of fact and/or explain his decisions. See

      McCauley s Decisions.

      29.    The IDEA's "Parental rights at hearing" include the right to "written ..

      . findings of fact and decisions." 20 U.S.C. §1415(h)(4). See 34 C.F.R.

      §300.512(a)(5), (C)(3).


                                           8
          Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 9 of 91



         30.     ADE Spec. Ed. Rules similarly require a written record "of the

         hearing, findings of fact, and decisions ..." §10.01.15.2. See ADE Spec. Ed.

         Rules §§10.01.39.2 (same). However, ADE Spec. Ed. Rules provide further

         guidance requiring that "findings of fact shall be limited to the facts that

         were supported by the evidence and upon which the hearing officer based

         any portion of his decision." §10.01.39.3 (internal punctuation omitted). By

         implication, an ADE impartial due process hearing officer "shall" make

         findings of fact "upon which the hearing officer based any portion of his

         decision." Id.

         31.     As to orders, ADE Spec. Ed. Rules provide, "Any orders resulting

         from the hearing decision shall be issued in concise language, address any

         violations noted in the hearing decision, and mandate definite action to

         remedy any violations." § 10.01.39.4 (internal punctuation omitted).

         32.     ADE prepared and published an Independent Hearing Officer

         Procedural Guide, available on the ADE website.3 It includes a statement of

         the "Rights of Parents" that includes parents' right to "findings of fact and

         decisions." ADE IHO Guide, p. 24. As to a hearing officer's final order,

         ADE advises hearing officers:

         Following the close of the hearing, the Hearing Officer must issue a
         written final decision and order that states concisely and explicitly the

3   https ://arksped. k 12 .ar. us/documents/disputereso lution/hearings/1 HO-Guide .pdf
                                                    9
      Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 10 of 91




     findings of fact and conclusions of law. The final decision should not
     be abstract and should not be a summary of the testimony at the
     hearing.

     The final decision must contain findings of fact, the decision( s ), and
     any orders resulting from the final decision. The findings of fact are
     limited to the fact that were supported by the evidence and upon
     which the hearing officer based any portion of the final decision. Any
     orders resulting from the final decision must be issued in concise
     language, address any violations noted in the final decision, and
     mandate definite action to remedy those violations. The final decision
     should cite to on point precedent and law to support conclusions of
     law.

ADE IHO Guide, p. 31.

     33.    McCauley's final order in this case does not comply with the IDEA

     and ADE Spec. Ed. Rules because it fails to include findings of fact and

     conclusions of law, and accordingly, McCauley's final order should be

     vacated and the case remanded to ADE. See Lathrop R-11 Sch. Dist. v. Gray,

     611 F.3d 419, 423 (8 th Cir. 2010) (noting district court first vacated and

     remanded the case for application of correct burden of proof); West Platte R-

     I/ Sch. Dist. v. Wilson, 439 F.3d 782, 785 (8 th Cir. 2006) (instructing district

     court to remand the case to due process hearing panel for application of

     correct burden of proof).

     34.    On remand, ADE should be instructed to assign this case to a due

     process hearing officer other than McCauley.
                                         10
 Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 11 of 91



35.    McCauley lost jurisdiction of the case when he issued his final

decision. See ADE Spec. Ed. Rules § 10.01.39 .5 ("In no event shall a hearing

officer retain jurisdiction over the parties to the hearing after the hearing

decision has been issued."). Thus, upon remand, ADE should assign the case

to a hearing office pursuant to its normal procedures. ADE currently has

three hearing officers so McCauley most likely will not be assigned to the

case, even if not barred from hearing the case. Even so, this Court should bar

McCauley from hearing this case on remand.

 36.   Plaintiff has a right to an impartial due process hearing officer. See 20

U.S.C. § 1415(f)(3)(A) (hearing officer qualifications); 34 C.F.R. §300.51 l(c)

(same); ADE Spec. Ed. Rules §10.01.21 (same).

3 7.   ADE 's Independent Hearing Officer Procedural Guide provides,

"Both parties also have a right to an impartial Hearing Officer .... " ADE

IHO Guide, p. 23.

38.    McCauley is not an impartial hearing officer because he has

demonstrated a clear bias against parents and in favor of school districts. See

McCauley s Decisions.

39.    McCauley has demonstrated his bias against parents by failing to

recuse himself -- even when he acknowledged a conflict - in violation of

ADE Spec. Ed. Rules §10.01.24, which provides:


                                    11
         Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 12 of 91




         The hearing officer shall disqualify himself from presiding over any
         case in which he has a personal or professional interest which might
         conflict with the hearing officer's objectivity in the hearing. The
         Department shall appoint a replacement hearing officer pursuant to the
         IDEA and these procedures.

§ 10.01.24. Thus, ADE Spec. Ed. Rules § 10.01.24 gives the hearing officer no

discretion - he "shall disqualify himself' where his objectivity might reasonably

be questioned.

         40.    In Parrish v. Bentonville Sch. Dist., No. 5:15-CV-05083, 2017 WL

         1086198, at *35 (W.D. Ark. Mar. 22, 2017), affd, 896 F.3d 889 (8th Cir.

         2018), McCauley violated the IDEA and ADE rules by failing to recuse

         himself despite having a conflict of interest - his daughter went to work for

         the school district. The district court explained, "McCauley likely should

         have recused himself and his failure to do so would be problematic if he had

         completed the hearing and entered a final opinion and order in the matter."

         Jd. 4 As the district court noted, if McCauley continues to fail to recuse

         himself when conflicted, it "increases the likelihood that a due process

         violation will occur in the future." Id.




4   Undersigned counsel was forced to dismiss her client's due process complaint and file a new
due process complaint to avoid a conflicted McCauley from hearing the case. This was
fundamentally unfair and denied parents due process of law pursuant to the Fourteenth
Amendment of the Constitution.
                                                12
      Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 13 of 91



      41.    McCauley's pattern and practice of not making findings of fact or

      explaining his decisions is a manifestation of his bias against parents.

      McCauley always rules in favor of school districts or otherwise denies

      parents the relief sought, and he knows a lack of findings and conclusions

      makes it much more difficult for parents to get him reversed upon review by

      a district court because of the deference afforded him.

      42.    For example, in reviewing McCauley's decision in H-15-23, the

      district court's deference to this hearing officer essentially defeated the

      parents' claim. The district court explained:


      The hearing officer in this case did not make an explicit credibility
      determination as to Dr. Edwards' and Ms. Hernandez's testimony
      regarding requests for ABA therapy to be implemented into E's
      classroom experience. Nor did the hearing officer make a finding on
      the issue of whether ABA therapy should have been provided to E
      under the IDEA. However, he listened to each witness, had "an
      opportunity to observe the demeanor of the witnesses," reviewed the
      evidence presented in the transcript of the hearing, and determined
      that Rogers School District provided E with a FAPE (AR at 138-39).
      CJN, 323 F.3d at 636. The Court cannot "substitute [its] own notions
      of sound educational policy for those of the school authorities which
      they review." CJN, 323 F.3d at 636.



Edwards v. Rogers Sch. Dist., 4:16-cv-00021-KGB, Dkt. No. 55, p. 15 (March 31,

2019). Hence, parents are effectively denied due process of law and district court

                                          13
      Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 14 of 91



review where a district court defers to a hearing officer simply because he "listened

to each witness."

      43.    McCauley's bias in favor of school districts reflects his personal,

      pecuniary interest in continuing to contract with ADE to work as a due

      process hearing officer.

      44.    McCauley knows that ADE cancelled the contract of another due

      process hearing officer, Dr. Robert Doyle, shortly after he ruled in favor of

      parents in a high-profile case. See Vilonia Sch. Dist. v. MS., No. 4: l 8-

      CV-00219-KGB, 2019 WL 4853620, at *22 (E.D. Ark. Sept. 30, 2019)

      (affirming Doyle's decision).

      45.    In contrast to McCauley, the ADE cancelled Doyle's contract after 36

      years as a hearing officer. Doyle's contract was cancelled because "your

      decisions lack sufficient legal analysis and application of law," "rely too

      heavily on a recitation of the testimony presented at the hearing," and "do

      not contain thorough legal analysis that support the legal conclusion." ADE

      Cancellation Letter (October 16, 2018). All of McCauley's decisions suffer

      from these same defects that ADE concluded show "you do not meet the

      minimum qualifications of a hearing officers under [the] IDEA." ADE

      Cancellation Letter (October 16, 2018).




                                          14
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 15 of 91




46.    Almost all ADE's reasons for cancelling Doyle's contract applied to

an equal or greater degree to McCauley. In other words, Doyle and

McCauley were similarly situated (or Doyle compared more favorably) in all

relevant respects. Even so, ADE retained McCauley but cancelled Doyle's

contract.


4 7.   As further evidence of bias, McCauley has consistently failed and

refused to comply with ADE Spec. Ed. Rule requiring school districts to

"provide evidence and testimony at the due process hearing to show that the

proposed course of action is necessary and appropriate," ADE Spec. Ed.

Rule §10.01.9.G; rather, McCauley has placed the burden on parents to

prove the school districts' proposed course of action is not necessary and

appropriate. See McCauley s Decisions.

48.    As further evidence of bias, McCauley has consistently failed and

refused to hear and consider parents' evidence pertaining to events

occurring more than two years before the filing of the due process

complaint, even where that evidence is relevant to parents' alleged IDEA

violations occurring within the two-year limitations period. See McCauley s

Decisions.

49.    The pattern and practice described above gives rise to an inference

that McCauley is biased in favor of school districts; otherwise, he would

                                  15
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 16 of 91



make required findings of fact and provide a reasoned explanation for his

decisions. Instead, McCauley rules in favor of the school district without

explanation and in a manner that denies parents due process of law pursuant

to the Fourteenth Amendment of the Constitution. See McCauley s

Decisions.

50.   In addition to being biased, McCauley also does not meet the

minimum qualifications for a due process hearing officer because he does

not "possess the knowledge and ability to render and write legal decision in

accordance with appropriate standard legal practice." 20 U.S.C. §1415(±)(3)

(A)(i)(II), (iv). See McCauleys Decisions.

51.   As discussed above, McCauley has consistently failed and refused to

make findings of fact and conclusions of law to explain his decisions. See

McCauley s Decisions.

52.   McCauley's decisions are all the same and follow a clear pattern.

First, McCauley describes the procedural history. Next, McCauley

summarizes the hearing transcript. Finally, after some boilerplate legalese

that may or may not be relevant, McCauley simply decides in favor of the

school district or otherwise denies parents the relief sought without any

explanation of"why". See McCauley s Decisions.

53.   McCauley's decisions are littered with typographical errors creating

ambiguity and demonstrating his inability "to render and write legal decision
                                  16
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 17 of 91



in accordance with appropriate standard legal practice." 20 U.S.C. §1415(f)

(3)(A)(i)(II), (iv). See McCauley s Decisions.

54.    Alternatively, if McCauley's final order in this case is not vacated and

remanded to ADE, McCauley's final order should be reversed on the merits

and the case remanded for a due process hearing on Plaintiff's claim for

tuition reimbursement from CSD pursuant to 20 U.S.C. §1412(a)(l)(C).

                 COUNT     II - §1983 DUE PROCESS

55.    Plaintiff incorporates by reference the allegations contained in

Paragraphs 1-54 above.

56.    ADE is the State Education Agency ("SEA") responsible for

implementation of the IDEA in Arkansas, including the procedural

safeguards described in 20 U.S.C. § 1415, and ADE is ultimately responsible

for ensuring that all children with a disability in Arkansas receive a FAPE.

See 20 U.S.C. §§1401(32), 1407, 1412(6)(A), 1412(a)(ll)(A); 34 C.F.R. §§

300.101 and 300.600(a); Ark. Code Ann. §§6-41-202(e); and, ADE Spec.

Ed. Rules §2. 71 ("The SEA in Arkansas is the Arkansas Department of

Education.").

57.    State educational agencies such as the ADE "have affirmative

responsibilities to ensure that the provisions of the IDEA requiring

placement in the least restrictive environment are implemented, including a

responsibility to '[r]eview the [school district's] justification for its actions'
                                     17
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 18 of 91



and ' [assist in planning and implementing any necessary corrective action."'

Pach/ v. Seagren, 453 F.3d 1064, 1070 (8th Cir. 2006) (quoting 34 C.F.R. §

300.556). The ADE would be responsible for a violation of the IDEA if the

ADE "in some way fail[ ed] to comply with its duty to assure that the IDEA's

substantive requirements are implemented." Id. (internal quotations

omitted).

58.   ADE may also be responsible for the direct provision of services

required by the IDEA where a school district is unable to educate a disabled

child. Missouri Dept. ofElementary and Secondary Educ. v. Springfield

R-12 School Dist., 358 F.3d 992,999 (8th Cir. 2004) (citing 34 C.F.R. §§

340.341, 300.370); see also 20 U.S.C. §§ 1407, 1412.

59.   "A due process challenge under 42 U.S.C. § 1983 to procedures local

and state agencies employ in [the IDEA] context is permitted." Digre v.

Roseville Schools Independent Dist. No. 623, 841 F.2d 245, 249 (8th Cir.

1988) (citing Miener v. State ofMissouri, 800 F.2d 749, 755 (8th Cir. 1986)).

60.   Plaintiff was denied due process oflaw in violation of the Fourteenth

Amendment as a result of ADE's failure to enforce the procedural

protections outlined in 20 U.S.C. § 1415 and its implementing regulations,

failure to provide Plaintiff due process at the IDEA due process hearing, and

failure to ensure the mandates of the IDEA were followed and that the CSD

provided J.P. a FAPE.
                                  18
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 19 of 91



61.   ADE knows that McCauley does not meet the minimum qualifications

for state hearing officers because he is biased and does not "possess the

knowledge and ability to render and write decisions in accordance with

appropriate standard legal practice." 20 U.S.C. § 1415(f)(3)(A)(i)(II), (iv).


62.   ADE has knowledge of all of McCauley's decisions, and as evidenced

by those decisions, has knowledge that McCauley does not meet the IDEAs

qualifications for hearing officers. See 20 U.S.C. §1415(h)(4) (hearing

officer decisions must be transmitted to advisory panel established by

§1412(a)(21)).


63.   ADE 's continued employment of McCauley despite knowing he is

biased and unqualified gives rise to an inference that ADE was deliberately

indifferent to Plaintiff's right to due process of law.


64.   ADE's decision to cancel Doyle's contract when Doyle and McCauley

were similarly situated (or Doyle compared more favorably) in all relevant

respects gives rise to an inference that ADE was punishing Doyle for ruling

in favor of parents and rewarding McCauley for ruling in favor of school

districts. In this way, ADE was deliberately and intentionally tipping the

scales in favor of school districts in due process hearings.




                                    19
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 20 of 91




65.   McCauley denied Plaintiff due process by failing to make findings of

fact and conclusions of law required by the IDEA and ADE Spec. Ed. Rules

as described in Count I.


66.    Without findings of fact and/or conclusions of law, Plaintiff now has

to negate every possible factual and legal basis for the hearing officer's

decision, and if she cannot do this, the court will likely defer to the hearing

officer and affirm his decision. This violates the intent of the IDEA, is

fundamentally unfair and denies Plaintiff due process pursuant to the

Fourteenth Amendment.

           COUNT Ill - DISABILITY DISCRIMINATION



67.   Plaintiff incorporates by reference the allegations contained in

Paragraphs 1-66 above.

68.   Plaintiff incorporates by reference the allegations contained in

Plaintiff's Due Process Complaint, Exhibit A, pp. 48-67.

69.   The acts and omissions of the CSD and ADE described above and in

Plaintiff's Due Process Complaint also constitute disability discrimination in

violation of §504 and Title II.


70.   The CSD knew that the IEPs it offered J.P. would deny J.P. a FAPE

but it failed and refused to offer J.P. a necessary and appropriate IEP giving
                                   20
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 21 of 91



rise to an inference that the CSD was deliberately indifferent to Plaintiff's

right to due process of law.


71.    The CSD's acts and omissions described herein and in Plaintiff's Due

Process Complaint establish that the CSD acted in bad faith or with gross

misjudgment in depriving J.P. of a FAPE and substantially impeding

Plaintiff's opportunity to meaningful participation. See 20 U.S.C. §1415(f)

(3)(E)(ii)(II).


72.    The CSD's and ADE's acts and omissions departed substantially form

accepted professional judgment, practice, or standards so as to demonstrate

that they actually did not base the decision on such judgment.


73.    In short, the District failed and refused to address J.P.' s specific

learning disability of dyslexia and conspired to obfuscate J.P. 's inability to

read by misrepresenting J.P. 's academic progress. See Exhibit A, pp. 48-67.


74.    As a result of the CSD's and ADEs disability discrimination, J.P. and

Plaintiff have suffered pecuniary and non-pecuniary losses for which they

are entitled to recover, including but not limited to past and future medical

expenses, emotional pain, suffering, inconvenience, mental anguish and loss

of enjoyment of life.

                  COUNT IV - DECLARATORY RELIEF

                                     21
       Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 22 of 91




      75.    Plaintiff incorporates by reference the allegations contained in

      Paragraphs 1-74 above.


      76.    ADE's acts and omissions described above entitle Plaintiff to

      declaratory and related injunctive relief pursuant to 28 U.S.C. §§2201 and

      2202

      77.    Plaintiff respectfully requests that the Court declare that McCauley

      does not meet the IDEA's qualifications for an impartial hearing officer and

      enjoin ADE from assigning due process hearings to McCauley. See 28

      U.S.C. §§2201 and 2202.


                             VI. JURY DEMAND


      78.    Plaintiff demands a jury trial.

                                  VII.   PRAYER


      WHEREFORE, Plaintiff pray that the Court: ( 1) vacate McCauley's final

decision in H-21-04; (2) remand the H-21-04 to ADE with instructions to assign

the case to another due process hearing officer for appropriate action consistent

with the law and the facts; (3) alternatively, McCauley's final decision should be

reversed on the merits and the case remanded for a due process hearing on

Plaintiff's claim for tuition reimbursement; (4) declare that McCauley does not

meet the IDEA's qualifications of an impartial hearing officer; (5) enjoin ADE
                                          22
        Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 23 of 91



from assigning due process hearings to McCauley; (6) enter judgment awarding

Plaintiff and J.P. compensatory damages for violations of their right to due process

and/or for engaging in disability discrimination in an amount determined by a jury;

and, (7) enter judgment awarding Plaintiff her costs and attorneys' fees incurred in

the State administrative proceeding and in proceedings in this Court; and, (8)

award Plaintiff and J.P. all other just and proper relief to which they may be

entitled.


Respectfully submitted,


Theresa L. Caldwell (Ark. Bar No. 91163)
CALDWELL LAW OFFICE

14Alban Ln.
Little Rock, AR 72223
501-414-0434
Fax: 501-325-1502
tlcatty@gmail.co


                               (
Theresa L. Caldwell


Attorney for Plaintiff, C.P.
Individually and on behalf ofJ.P.



                                         23
       Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 24 of 91




                 IN THE ARKANSAS DEPARTMENT OF EDUCATION
                         SPECIAL EDUCATION DMSION

C.P.,
Parent of J.P.                                                                          PARENT

v.                                               NO. H-21-04

CABOT SCHOOL DISTRICT                                                                   DISTRICT


            ADE DUE PROCESS HEARING RECORD (Redacted)

                                     TABLE OF CONTENTS

Final Order ...................................................................................................... 1

Parent's Motion for Judicial Notice ................................................................ 3

District's Reply in support of Motion to Dismiss ........................................... 6

Order ............................................................................................................. 13

Pre-Hearing Order ......................................................................................... 15

Parent's Supp. Response to Motion to Dismiss ............................................ 17

Parent's Response to Motion to Dismiss ...................................................... 24

 . . ' s Motton
D1stnct     . to D.1sm1ss
                      . ........................................................................ . 32

District's Response to Due Process Complaint ............................................ 35

Order Setting Preliminary Time lines ............................................................ 45

Parent's Due Process Complaint ................................................................... 48




                                                                                                       EXHIBIT A
 Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 25 of 91




          ARKANSAS DEPARTMENT OF EDUCATION
                                 SPECIAL EDUCATION SECTION




--
as parent of

        vs.
                                                       )
                                                       )
                                                       )
                                                       )
                                                       )
                                                                       PETITIONER


                                                               CASE No. H-21-04

CABOT SCHOOL DISTRICT                                  )               RESPONDENT


                                       ORDER
NOW on this 3rd         day of September, 2020 this cause was submitted upon the pleadings,

argument of Petitioner and Respondent, and other matters and things from all of which the

Hearing Officer Orders the above styled action is hereby Dismissed with Prejudice. The decision

of this Hearing Officer is final and shall be implemented unless a party aggrieved by it shall file

a civil action in either Federal District Court or a State Court of competent jurisdiction pursuant

to the Individuals with Disabilities Education Act within ninety (90) days after the date on which

the Hearing Officer's Decision is filed with the Arkansas Department of Education. Pursuant to

Section 10.01.36.5, Special Education and Related Services: Procedural Requirements and

Program Standard'>, Arkansas Depanment ofEducation 2008, the Hearing Officer has no further

jurisdiction over the panies to the hearing.

IT IS SO ORDERED.


                                               Due Process Hearing Officer
                                               September 3rd , 2020

U.S. ~tail Copies to:

Ms Theresa Caldwell, Esq
Caldwell Law Office
14 Alban Lane




                                                                ADE No. H-21-04 Record, p. 1
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 26 of 91




Little Rock, Arkansas 72223

Mr. Jay Bequette, Esq
Bequette, Billingsly & Kees, P.A.
425 West Capital; Suite 3200
Little Rock, Arkansas 72201-3469

Mr. Rick Porter
Arkansas Department of Special Education
1401 West Capital; Suite 450
Little Rock, Arkansas 7220 I




                                           ADE No. H-21-04 Record, p. 2
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 27 of 91




              IN THE ARKANSAS DEPARTMENT OF EDUCATION
                           SPECIAL EDUCATION DIVISION



                                         §
                                         §
                                         §
                                         §
                Parent                   §
                                         §            CASE NO. H-21-04
                   v.                    §
                                         §
       CABOT SCHOOL                      §
         DISTRICT,                       §
                                         §
                District                 §




           PARENT'S MOTION FOR JUDICIAL NOTICE




P          arent-

           JILLIAN
                                             on behalf of her minor daughter,

                                    and pursuant to the Individual with Disabilities

           Education Act ("IDEA"), 20 U.S.C. § 1400, et seq., and Arkansas

Department of Education Special Education and Related Services Rules ("ADE

C'ADE Sped. Ed. Rules"), files her Motion for Judicial Notice and alleges as

follows:

      I.       A factual dispute exists as to whether the Hannah School is an

      Arkansas School District. See District's Motion to Dismiss Reply, p. I




                                                         ADE No. H-21-04 Record, p. 3
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 28 of 91




      ('"[T]he right to challenge prior educational services is forfeited when a

      student changes school districts ... ").

      2.    Parent respectfully requests that judicial notice be taken of the fact

      that the Hannah School is not an Arkansas school district. This is a matter of

      public record and readily accessible on ADE's website. AD E's homepage

      has a red bar near the top with a "Contacts" menu on the far right. Open the

      Contacts menu and click on "Districts," and a list of all Arkansas school

      districts will open with relevant contact information. The Hannah School

      does not appear on this list. The list may also be accessed with the following

      link: https :/ /adedata.arkansas. gov/spd/Home/districts

      3.    Judges may take judicial public records available on the ADE website.

      See Friends ofLake View Sch. Dist. Incorporation No. 25 ofPhillips Cty. v.

      Beebe, 578 F.3d 753, 762 n.12 (8th Cir. 2009) (taking judicial notice of ADE

      enrollment data).

      WHEREFORE, Parent prays that judicial notice be taken of the fact that the

Hannah School is not an Arkansas School District.

Respectfully submitted,

Caldwell Law Office
14 Alban Lane
Little Rock, Arkansas 72223
Phone(501)414-0434
Fax: (501) 325-1502

/s/ Theresa L. Caldwell


                                                        ADE No. H-21-04 Record, p. 4
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 29 of 91




Theresa L. Caldwell (Bar #91163)
Email: theresa0''specedattornev.com

Attorney for P a r e n t - -

                         CERTIFICATE OF SERVICE

      This will certify that a copy of the above and foregoing instrument was
served upon the ADE and District via email to their representative listed
below on this 3rd day of September, 2020.

Mr. Rick Porter
Arkansas Department of Education
Office of Special Education Dispute Resolution Director
Email: brenda.watson@arkansas.gov

Mr. Jay Bequette
Bequette, Billingsly & Kees, P.A.
Email: jbequette@bbpalaw.com

Mr. Michael McCauley
ADE Hearing Officer
Email: mccauley l 3@hotmail.com


                                      Isl Theresa L. Caldwell
                                      Theresa L. Caldwell




                                                      ADE No. H-21-04 Record, p. 5
            Case
09/01/2020 TUE    4:20-cv-01233-KGB
               15:49  FAX 501 374 5092        Document 1 Filed 10/15/20 Page 30 of 91                      ll)003/009




                           IN THE ARKANSAS DEPARTMENT OF EDUCATION
                                   SPECIAL EDUCATION DIVISION

                                                      )
                                                      )
                                                      )
                Parent,                               )
                                                      )
               v.                                     )              CASE NO. H-21-04
                                                      )
        CABOT SCHOOL DISTRICT,                        )
                                                      )
               District.                              )



                            DISTRICT'S REPLY TO PARENT'S RESPONSE TO
                                  DISTRICT'S MOTION TO DISMISS

               Cabot School District ("District"), by its attorneys, Bequette, Billingsley & Kees, P.A., for

        its Reply to Parent's Response to District's Motion to Dismiss, states:

               Parent filed a Due Process complaint against the Disttict, as outlined below. The District's

        theory for dismissal is simple-the Eighth Circuit Court of Appeals has held that the right to

        challenge prior educational services is forfeited when a student change:; school districts prior to

        requesting a due process hearing; as has taken place here. Parent cannot clrnngc that critical fact

        and her Response to Motion to Dismiss ("Response'') misapplies case law and relics on cases from

        other circuits. When the controlling, relevant case law is applied, the District's Motion to Dismiss

        must be granted.

                              I.      RELEVANT FACTUAL BACKGROUND

               Parent of   1111 -            ("Studcrn") filed a Due Process Complaint (''Complaint"')

        against the District on August 13, 2020. The Complaint alleged the District failed to make a FAPE

        available to Student within a reasonable period of time and now Parent dc:m,mds the District should

        be responsible for paying for Student's placemeni at The Hannah School. a private placement.




                                                                         ADE No. H-21-04 Record, p. 6
            Case
09/01/2020 TUE    4:20-cv-01233-KGB
               15:49  FAX 501 374 5092         Document 1 Filed 10/15/20 Page 31 of 91                      1{1004/009




                Parent states that · - has been placed in private school where she can receive

        appropriate dyslexia intervention." See Comp I. 1 49. In the Parent" s Response, she admits again

        she placed Student in The Hannah School, and docs not deny Student was placed there before

        filing a due process complaint. See Response at 13. This confirms that the Student was not placed

        at The Hannah School by the District, but was remm1ed from the District by her Parent, all prior

        to filing the Due Process Complaint

               The District now moves to dismiss the Due Process Complaint because Student left the

        District before filing a due process complaint and the District was not given an oppo11unity to

        address the alleged problem. The Eighth Circuit Com1 of Appeals has established that the right to

        challenge educational services is forfoited when a student changes school districts prior to

        requesting a due process hearing.

                                   II.      ARGUMENT AND AUTHORITY

               A.   DISTRICT'S MOTION TO DISMISS SHOULn             BE   GRANTED BECAUSE THE EIGHTH
                    CIRCUIT HAS CLEARLY ESTAHl,ISIIED STUDENTS LOSE THE RIGHT TO CHALLENGE
                    PRIOR EDUCATIONAL Sim.VICES WHEN THEY CHANGE DISTRICTS BEFORE
                    REQUESTING A DUE PROCESS HEAl~ING.

               The Eighth Circuit is clear that •'if a student changes school districts and does not request

        a due process hearing, his or her right to challenge prior educational services is not preserved.

        Subsequent challenges to the student's previous education become moot because the new school

        dist1ict is responsible for providing a t!ue process hearing. Thompson by & Through Buc:klwnon

        v. Board o{the Specit,l Sch. Dist. No. 1, 144 F.3d S74, 579 (8th Cir. Minn. May 19, 1998). The

        Com1 states in its analysis that "[t]hc purpose of requesting. a due process bearing is to challenge

        an aspect of a child's education and to put the school district on nmice of a perceived problem.

        Once the school district receives notice. it has the opportunity to address the alleged problem." Id.



                                                         2


                                                                          ADE No. H-21-04 Record, p. 7
            Case
09/01/2020 TUE    4:20-cv-01233-KGB
               15:49  FAX 501 374 5092        Document 1 Filed 10/15/20 Page 32 of 91                      ~005/009




        at 579. The Court continues, "Under [Parent's] theory, a school would be potentially liable for

        unanticipated costs for alleged problems of which it is totally unaware." Id.

               1. The District Was Neither Put on Notice nor Given an Opportunity to Address the
                  Problem.

               The District received the Due Process Complaint August 13, 2020. At that time the Student

        had already been placed at the Hannah School. These facts alone establish that the District was

        never given an opportunity to respond to Parents' Due Process Complaint.

               Parent cites Jndep. Sch. Dist. No. 284 v. A.C., by & though her Parent, C.C., to no avail,

        entering a discussion on the mootness of when the Parent in A. C. could have afforded to put her

        child in private school. 258 F.3d 769 (8th Cir. 2001). A.C. is distinguished from Thompson

        because A.C. filed a due process complaint against the school district and then moved to another

        school district after the due process hearing had already taken place. The issue in this matter

        cannot be distinguished from Thompson because the Student was removed from the District before

        the Due Process Complaint was filed. Parent cannot survive dismissal based on the holding of

        Thompson, which completely supports the District's position.

               In the Supplemental Response, Parent states, "most federal courts have rejected Thompson

        and its progeny." See Parent's Supplemental Response to Motion to Dismiss at 17. Parent makes

        this blanket statement without providing any support outside of one District Court case in the D.C.

        Circuit. Further, Parent mischaracterizes L.R.L. 's respect for the Eighth Circuit's established

        precedence.

               First, Thompson is the prevailing law for this current proceeding. In 2020, the Eighth

        Circuit restated and reaffirmed the law in Thompson-that the right to challenge prior educational

        services is forfeited when a student changes school districts prior to requesting a due process

        hearing. D.L. v. SI. Louis Ci1y Sch. Dist., 950 F.3d I 057 (8th Cir. 2020).     D.L. again noted the
                                                         ,.,
                                                         .)




                                                                         ADE No. H-21-04 Record, p. 8
            Case
09/01/2020 TUE    4:20-cv-01233-KGB
               15:50  FAX 501 374 5092         Document 1 Filed 10/15/20 Page 33 of 91                        id]006/009




        intent of this rule is to give the District an opportunity to resolve the problem. Id. at I 063. Here,

        the District never had that opportunity before Parent enrolled Student at The Hannah School.

                Second, in L.R.L. v. District of Colwnbia, the Court recognized the established precedent

        in the Eighth Circuit, stating that it has been "recently confirmed" that a student must request a

        due process hearing if the student wishes to preserve the right to challenge educational services

        provided by that district; stating further, "District Courts within the Eighth Circuit have followed

        this precedence accordingly." 896 F. Supp. 2d 69, 74 (D.D.C. 2012). The case that Parent largely

        relies on in her Response indeed recognized that the Eighth Circuit clearly requires a student to be

        enrolled in the district at issue to preserve a due process proceeding.

                2. The Issue of Prospective Relief vs. Compensatory Relief is a Straw Man.

                There is absolutely no discussion in Thompson about the question of prospective relief and

        compensatory relief. See Thompson by & Through Buckhanon v. Bd of the SjJecial Sch. Dist.

        No. 1, I 44 F.3d 574, 579 (8th Cir. 1998); see also C.N. v. Willmar Pub. Sch., 591 F.3d 624, 631-

        32 (8th Cir. 20 l 0). Again, "the purpose of requesting a due process hearing is to challenge an

        aspect of a child's education and to put the school district on notice of a perceived problem ....

        Under [current] theory, a school would be potentially liable for unanticipated costs for alleged

        problems of which it is totally unaware." 1110mpson, 144 F.3d at 579. The Thompson Court

        continues and states that recovering tuition is a remedy only if there has been a determination that

        the free and appropriate public education guarantee has been violated. exhaustive administrative

        remedies have been tried before placement. and the school has been notified." Id This statement

        from Thompson is not a retrospective suggestion on how to recover after a student has changed

        districts, it is a death sentence to due process claims made after Students have forfeited their right.

        The Thompson and C. N. Courts do not discuss the requested relief and the parties seeking it cannot


                                                           4


                                                                           ADE No. H-21-04 Record, p. 9
            Case
09/01/2020 TUE    4:20-cv-01233-KGB
               15:50  FAX 501 374 5092         Document 1 Filed 10/15/20 Page 34 of 91                     ~007 /009




        get past the first bar; they must have notified the school by requesting a due process hearing prior

        to transferring to a different school. Thompson and C.N. create a hardline rule that is not concerned

        with the relief requested.

               Parent cites to two cases that she argues "foreclose" the District's argument. First, Forest

        Grove Sch. Dist. v. TA., states "The IDEA authorizes reimbursement for the cost of private special-

        education services when a school district fails to provide a FAPE and the private school is

        appropriate." 557 U.S. 230, 230, 129 S. Ct. 2484, 2486 (2009). Forest Grove does not address

        the issue in Thompson. In Forest Grove, the Student had a due process hearing. and the question

        before the court was whether the higher courts could order the district to pay for private school-

        after FAPE and placement had already been decided. The Court in Forest Grove simply does not

        address Thompson or the matters currently at issue.

               Parent also cites to CJN v. J\,finneapolis Pub. Sch., where the issue before the court was

        whether the District provided the student a FAPE and parents were requesting reimbursement for

        private school. 323 F.3d 630, 634 (8th Cir. 2003 ). In our current case, Parent loosely insinuates

        that because the court in CJN addressed the issue of reimbursement of a private school, that

        somehow this body can conclude that Thompson has been foreclosed. However, CJN has the same

        problem as Forest Grove; the Student in C.JN had a due process hearing that found in his favor.

        Again, the Parent's issue before our current court cannot survive because they requested no such

        hearing before enrolling in private placement. Unlike the cases cited, Parent has no due process

        hearing to rely on and Parent's right to challenge has been lost. Id.

               Parent leans heavily on the issue of relief The type of relief sought is not considered in

        1110mpson and CJN, the controlling law in this case. See Thompson by & 17mJUgh Buckhanon v.

        Bd. <~(the Special Sch Disl. No. 1, 144 F.3d 574, 579 (8th Cir. 1998); see also C.N. v. 1,Vi/lmar


                                                          5


                                                                         ADE No. H-21-04 Record, p. 10
            Case
09/01/2020 TUE    4:20-cv-01233-KGB
               15:51  FAX 501 374 5092          Document 1 Filed 10/15/20 Page 35 of 91                      ~o oB/ oo9




        Pub. Sch., 59 I F.3d 624, 63 J-32 (8th Cir. 20 I 0). In the cases cited by the Parent, those students

        alreadv received a Due Process Hearing and those courts weren't deciding the issue raised and

        considered in Thompson and C.N. See Fores! Grove Sch. Dis!. v. 7: A., 557 U.S. 230, 230,

        129 S. Ct. 2484, 2486 (2009); see also C.JN v. Minneapolis Pub. Sch., 323 F.3d 630,634 (8th Cir.

        2003).

                 3. Subsequent Challenges to the Previous Education Are Still Moot and the New
                    School District Is Responsible for Providing a Due Process Hearing.

                 Parent suggests that Thompson's rationale does not apply in Arkansas because the "ADE

        is responsible for conducting due process hearings." See Parent's Supplemental Response at~ 8.

        This issue has been addressed and decided by the Eighth Circuit in C.N. v. Willmar Pub. Sch.,

        where the court specifically held it did not matter whether the state conducted the hearing, as the

        educational entity was still responsible for providing educational services when the due process

        complaint was filed. 591 F.3d at 631. In the same breath, C.N. concludes:

                 [Student], however, did not request a due process hearing while the District was
                 responsible for her education. Rather, by the time (Student] requested a hearing
                 against the District, [New District] had already assumed responsibility for
                 providing [Student} with an appropriate education geared toward addressing her
                 specific needs (including any arising from deficiencies in C.N.'s prior education).
                 Under these circumstances, we agree with the district court that (Student]'s IDEA
                 claim foils but she may request a hearing against [New District] if she believes her
                 educational needs are not currently being met.

        Id.
                                                  CONCLUSION

                 The Eighth Circuit is clear that if a student changes school districts and does not request a

        due process hearing prior to leaving, his or her right to challenge prior educational services is not

        preserved. Parent of Student in this case changed districts before requesting a due process hearing.

        The rule is clear and hardline. Parent's right was not preserved.



                                                          6


                                                                          ADE No. H-21-04 Record, p. 11
            Case
09/01/2020 TUE    4:20-cv-01233-KGB
               15:51  FAX 501 374 5092          Document 1 Filed 10/15/20 Page 36 of 91                     ~009/009




                WI IEREFORE, Cabot School District prays that its tv1otion to Dismiss be granted and that

        Plaintiffs' Complaint be dismissed; for the District's attorneys' fees and costs incurred herein; and

        for all other relief to which the District may be entitled.

                                                        Respectfully submitted,

                                                        BEQUETTE, BILLINGSLEY & KEES, P.A.
                                                        425 West Capitol Avenue, Suite 3200
                                                        Little Rock, AR 72201-3469
                                                        Phone: (501) 374-1107
                                                        Fax: (501) 374-5092
                                                        Email: jbequeHe@bbpalaw.com


                                                       By:_--'-J-'-:~~~--t-~-----
                                                          Jay Bequetle, Ark. Bar No. 87012

                                                       Allorneys.for Caho! School District


                                          CIW.TIFICATE OF SERVICE

                L Jay Beq uctte, do hereby certify that a true and correct copy of the foregoing was sent via
        email to the following on this 1st day of September, 2020:

        Theresa L. Caldwell                                    Rick Porter, Program Coordinator,
        Caldwell Law Office                                    Dispute Resolution
        14 Alban Lane                                          Arkansas Department of Education
        Liule Rock, AR 72223                                   Division of Secondary and Elementary
        Email: tkatty@gmail.com                                Education
                                                               1401 West Capitol Avenue, Suite 450
        Mr. Michael McCauley                                   Little Rock, AR 72201
        Impartial Due Process Hearing Officer                  Fax: (501) 683-4496
        423 South 70th East Avenue                             Email: l'ick.porter@arkansas.gov
        Tulsa, OK 74112
        Email: mccauley l 3@hotmail.com




                                                          7


                                                                         ADE No. H-21-04 Record, p. 12
 Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 37 of 91




           ARKANSAS DEPART~IENT OF EDUCATION
                                 SPECIAL EDUCATION SECTION




--
as parent of

        vs.
                                                        )
                                                        )
                                                        )
                                                        )
                                                        )
                                                                        PETITIONER


                                                                CASE No. H-21-04

CABOT SCHOOL DISTRICT                                   )               RESPONDENT



                                        ORDER
        I have been appointed to hear the above-captioned matter. The dates and times for the

conduct of a pre-hearing conference and due process hearing will be set under separate

correspondence.

        Pursuant to 34 C.F.R. § 300.5 lS(a), a decision in a due process hearing must be reached

and mailed to each of the parties not later than 45 days after the expiration of the 30-day

resolution period under 34 C.F.R. § 300.5 IO(b), or the adjusted time periods described in 34

C.F.R. § 300.5 IO(c). Lnder 34 CF.R § 300.5 lO(c), the 45-day time-line for the due process

hearing starts the day after one of the following events ( l) both parties agree in writing to waive

the resolution meeting; (2) after either the mediation or resolution meeting starts but before the

end of the 30-day period. the parties agree in writing that no agreement is possible; or (3) if both

parties agree in writing to continue the mediation at the end of the 30-day resolution period. but

later, the parent or public agency withdraws from the mediation process.

Pursuant to 34 C.F.R. § 300.51 S(c), the undersigned may grant specific extensions of time

beyond the periods set out in 34 C .F. R. § 300 51 S(a) at the request of either party

       IT IS HEREBY ORDERED that -

The parties shall schedule a resolution meeting pursuant to 34 C.F.R. § 300.5 IO(a), the parties




                                                               ADE No. H-21-04 Record, p. 13
 Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 38 of 91




shall notif)· the undersigned of the date and time of the scheduled resolution meeting within

THREE business days ofit being scheduled.

        Should the parties participate in a resolution meeting pursuant 34 CFR § 300.510(a).

and the parties reach an agreement consistent with 34 CF R § 300 5 I0(d), the parties shall

notify the undersigned within three business days of the agreement's execution that the matter has

been resolved and that it can be dismissed (with or without prejudice)

        Should any of the events under 34 CFR § 300.5 I0(c) occur. the parties shall notify the

undersigned oft he occurrence within one business day. The 45-day time-line for the due process

hearing ,viii start the day after the occurrence of the event

IT IS SO ORDERED.


                                               Due Process Hearing Ot1icer
                                               August 28'", 2020

U .S Mail Copies to

Ms. Theresa Caldwell, Esq
Caldwell Law Office
14 Alban Lane
Little Rock, Arkansas 72223

Mr. Jay Bequette, Esq
Bequette, Billingsly & Kees, PA
425 \Vest Capital: Suite 3100
Little Rock, Arkansas 72201-3469

Mr. Rick Porter
Arkansas Department of Special Education
1401 West Capital; Suite 450
Little Rock, Arkansas 72201




                                                                ADE No. H-21-04 Record, p. 14
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 39 of 91




           ARKANSAS DEPARTMEI\T OF EDUCATION
                                SPECIAL EDUCATIOl' SECTION


                                                      )               PETITIONER
                                                      )
                                                      )
        vs.                                           )       CASE ~o. H-21-04
                                                      )
CABOT SCHOOL DISTRICT                                 )               R.ESPONDE.I\T




                          PRE-HEARING ORDER

        ON THIS August 28, 2020, the Hearing Officer having found it necessary and desirable

to have the parties in this matter submit Pre-Hearing Briefs, schedule a Pre Hearing Conference

and establish Due Process Hearing dates. however. the parties are free to enter into settlement

discussions and agreement at any time and nothing in this Order should be interpreted as

prohibiting any settlement discussions. The parties are required to have convened a resolution

meeting no later than August 28 th • 2020 and have until September 121\ 2020 to resolve the issue

to the parents satisfaction.

        All communication with the Hearing Officer shall be in writing by email or FAX'd to

1 539- 777-25 17 with copies to all parties.

        Pre-hearing briefs are due no later than 10·30 a.m. on the 14th day of September, 2020,

and shall be FAXED to I ( 539) 777-2517 The pre-hearing brief shall address only a detailed and

specific review of ONLY the issues to be addressed and the arguments to be presented in the

hearing. The issues arc limited to 0~Y IDEA ISSUES raised in the Request for Hearing.

       The Pre-Hearing Conference shall be held by ZOOM Conference (unless the location is




                                                             ADE No. H-21-04 Record, p. 15
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 40 of 91




changed with proper notice) on September 15 1\ 2020.

       The Due Process Hearing shall be held September 16th , 17th and 18 th , 2020 at the abot

School District Administration Office. If there are conflicts with any Hearing dates please

schedule a conference call to discuss alternatives.

       A final decision must be reached in this matter not later than 45 days after the expiration

of the resolution period unless extended by a continuance. The 45 day time-line will start

to run on September 121\ 2020 . Accordingly. a decision in this matter must be reached and

mailed to each of the parties on or before October 27 1h, 2020.



                                               Due Process Hearing Officer
                                               August 28 1\ 2020

U.S. Mail Copies to:

Ms. Theresa Caldwell, Esq
Caldwell Law Office
14 Alban Lane
Little Rock, Arkansas 72223

Mr. Jay Bequette, Esq
Bequette, Billingsly & Kees, P.A.
425 West Capital: Suite 3200
Little Rock, Arkansas 72201-3469

Mr. Rick Porter
Arkansas Department of Special Education
1401 West Capital, Suite 450
Little Rock, Arkansas 7220 l




                                                            ADE No. H-21-04 Record, p. 16
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 41 of 91




            IN THE ARKANSAS DEPARTMENT OF EDUCATION
                        SPECIAL EDUCATION DIVISION



                                      §
                                      §
                                      §
                                      §
              Parent                  §
                                      §            CASE l'\O. H-21-04
                 v.                   §
                                      §
       CABOT SCHOOL                   §
         DISTRICT,                    §
                                      §
             District                 §




                PARENT'S SUPPLEMENTAL
             RESPONSE TO MOTION TO DISMISS




P       arent-

        JILLIAN
                                          on behalf of her minor daughter,

                                  and pursuant to the Individual with Disabilities

        Education Act ("IDEA"), 20 U.S.C. § 1400, et seq .. and Arkansas

Department of Education Special Education and Related Services Rules ("ADE

Sped. Ed. Rules"). files this Supplemental Response to Motion to Dismiss and

alleges as follows:

      1.     On 08/24/2020, Parent filed her Response to Motion to Dismiss.




                                                     ADE No. H-21-04 Record, p. 17
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 42 of 91




  2.    On 08/25/2020, the Hearing Officer emailed Parent asking, "What

  date did the student enroll and begin receiving services at the Hannah

  School"?

  3.    Parent objects to providing this information because it is irrelevant.

  Enrolling and/or receiving services from a private school does not change

  the school district responsible for providing- a free appropriate public

  education ("'FAPE"). Parent a n d - still reside in the Cabot School

  District ("'Cabot"), and as a result, Cabot remains responsible for providing

 -       a FAPE. See Ark. Code Ann. §6-41-202(a)(2) (responsibility for a

  FAPE assigned to "appropriate school district"); §6-18-202 (school district

  based on residency). Parents seek relief in the form of private school tuition

  because the Cabot has failed to provide FAPE in a timely manner. See 20

  U.S.C. §1412(a)(I0)(C)(ii).

  4.    Parent has the right to unilaterally remove -        from Cabot, enroll

  her in a private school, and seek reimbursement for private school tuition.

  See 20 U.S.C. §1412(a)(I0)(C)(ii); Sch. Comm. of Town ofBurlington,

  Mass. v. Dep't of Educ. ofMass., 471 U.S. 359, 373-74 (1985) ("[W]e think

  it operates in such a way that parents who unilaterally change their child's

 placement during the pendency of review proceedings, without the consent

  of state or local school officials, do so at their own financial risk."). CB. ex

 rel. B.B. v. Special Sch. Dist. No. 1, Minneapolis, Minn., 636 F.3d 981,991



                                                   ADE No. H-21-04 Record, p. 18
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 43 of 91




  (8th Cir. 2011) ("At that point, C.B.'s parents had a right of unilateral

  withdrawal and a right to reimbursement for private tuition, so long as the

  placement was proper under the Act and the award furthers the purposes of

  the Act.") (internal quotations and citations omitted).

  5.    The precise date t h a t - enrolled or began receiving services at the

  private school has no bearing on Parent's right to reimbursement. See 20

  U.S.C. § 1412(a)(I0)(C)(ii). "In order to get reimbursement for a private

  placement, two requirements must be established: that the school failed to

  provide a FAPE; and that the private school is an 'appropriate' placement

  within the meaning of the IDEA." Sneitzer v. Iowa Dep't of Educ., 796 F.3d

  942, 948 (8th Cir. 2015)

  6.    The Eighth Circuit made this clear in distinguishing Thompson v. Bd.

  of the Special School Dist. No. 1, 144 F.3d 574 (8th Cir.1998) in lndep. Sch.

  Dist. No. 284 v. A.C., by & through her Parent, CC., 258 F.3d 769 (8th Cir.

  2001). In that case, A.C. filed a due process complaint against a school

  district but then moved to another school district. The old district argued

 A.C. 's claim was moot because he no longer resided in the district citing

  Thompson. The Eighth Circuit held A.C. 's claim was not moot because A.C.

 sought compensatory relief for past violations, rather than prospective relief

  for ongoing violations. The Court explained:




                                                   ADE No. H-21-04 Record, p. 19
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 44 of 91




      In Thompson v. Bd. of the Special School Dist. No. 1, 144 F.3d 574,
      579 (8th Cir.1998), we held that a student's IDEA claim was moot
      because his old district was not responsible for providing him a due-
      process hearing, which he requested only after he had left the district
      to attend another school. Here, however, A.C.'s due-process hearing is
      over. A.C.'s claim in this case concerns obligations the District
      allegedly had in the past and failed to meet. The remedy sought is
      compensatory. It does not matter whether the District has any present
      or future obligation to develop a new IEP for her or to give her further
      hearings. IfA.C. or her mother had paid the costs of a private
      placement at the time, and then sued the District for reimbursement,
      the claim would not be moot. See Zobrest v. Catalina Foothills School
      Dist., 509 U.S. 1, 4 n. 3, 113 S.Ct. 2462, 125 L.Ed.2d 1 (1993). We
      think that the same result should obtain here. In either case, the claim
      is that the statute obligated the school district to pay for the placement
      during the time when it was responsible for the student's education.
      Assuming that A.C.'s claim has merit, it would not make sense to deny
      her a remedy against the District just because her parent did not or
      could not pay for the placement that the District denied her.

Indep. Sch. Dist. No. 284, 258 F.3d at 774-75 (emphasis supplied). Hence, in the

process of distinguishing Thompson, the Eighth Circuit recognized that a parent

may "pa[y] the costs of a private placement, and then sue[] the District for

reimbursement." Id. Accordingly, "the same result should obtain here" because the

Cabot remains "responsible for the student's education." Id.

      7.     The Eighth Circuit's holding in Thompson should be narrowly

      construed because of the burden it places on parents' rights under the IDEA.

      As a result of the burden on parents, most federal courts have rejected

      Thompson and its progeny. For example, in L.R.L. ex rel. Lomax v. D.C., 896

      F. Supp. 2d 69 (D. D.C. 2012), the court rejected Thompson explaining:




                                                      ADE No. H-21-04 Record, p. 20
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 45 of 91




      If an LEA's IDEA obligations were extinguished upon a student leaving the
      LEA, parents would be placed in the untenable situation of choosing
      between the lesser of two evils: either leaving their child in an unsatisfactory
      situation while waiting for a lengthy administrative appeals process to play
      out in order to preserve their right to compensatory education as a remedy,
      or remedying the situation immediately by moving the child to a new LEA
      while forfeiting any right they had to an administrative review and any
      subsequent compensatory education. The Court is not prepared to place that
      burden on parents. Similar to the defendant student and parents in
      Neshaminy, L.R.L. and his mother "have a concrete interest in seeking to
      redress an injury which they suffered in the past." Neshaminy, 1997 WL
      137197, at *6, 1997 U.S. Dist. LEXIS 3849, at *17. L.R.L. and his mother
      "merely seek to ... redress their alleged injury which arose when [the school
      district] allegedly violated [the child]'s right to a PAPE at a time when [the
      school district] was required under the law to provide [the child] with a
      PAPE." Id.

Id. 82-83. Likewise in the present case, Parent "merely seek to ... redress their

alleged injury which arose when [Cabot] allegedly violated - s right to a

PAPE at a time when [Cabot] was required under the law to provide -             with a

PAPE." Id. at 83.

      8.     Moreover, a key rationale underlying Thompson - "[ s]ubsequent

      challenges to the student's previous education become moot because the new

      school district is responsible for providing a due process hearing" - does not

      apply in Arkansas. See Thompson, 144 F.3d at 578. In Arkansas, ADE is

      responsible for conducting the due process hearing, not the new school

      district. See ADE Spec. Ed. Rules§§ 10.01.9.1, 10.1, 30.1, 30.2. Cabot is a

      proper "party" to the due process hearing as the "public agency responsible

      for the provision of a [PAPE] .... " See ADE Spec. Ed. Rules§ 10.01.2.7.



                                                       ADE No. H-21-04 Record, p. 21
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 46 of 91




       Parent's due process complaint raises issues '"relating to the ... educational

       placement of a child with a disability" and '"the provision of a [FAPE]," and

       thus, it falls squarely within the Hearing Officer's jurisdiction. See ADE

       Spec. Ed. Rules § 10.01.3 .1. Finally, the Hearing Officer has authority to

       grant Parent the relief sought - private school tuition. See D.L., 950 F.3d at

       1065-66. Therefore, this Hearing Officer has jurisdiction over the parties and

       the issues raised in Parent's Due Process Complaint.

       WHEREFORE, Parent prays that the Cabot's Motion to Dismiss be denied;

and, that Parent be awarded all other just and proper relief to which she may be

entitled.

Respectfully submitted,

CALDWELL LAW OFFICE
14 Alban Lane
Little Rock, Arkansas 72223
Phone(501)414-0434
Fax: (501) 325-1502

Isl Theresa L. Caldwell
Theresa L. Caldwell (Bar #91163)
Email: theresa,'iispecedattornev.com

Attorney for P a r e n t - -


                          CERTIFICATE OF SERVICE

      This will certify that a copy of the above and foregoing instrument was
served upon the ADE and District via email to their representative listed
below on this 26th day of August, 2020.



                                                       ADE No. H-21-04 Record, p. 22
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 47 of 91




Mr. Rick Porter
Arkansas Department of Education
Office of Special Education Dispute Resolution Director
Email: brenda.watson@arkansas.gov

Mr. Jay Bequette
Bequette, Billingsly & Kees, P.A.
Email: jbequette@bbpalaw.com

Mr. Michael McCauley
ADE Hearing Officer
Email: mccauley 13@hotmail.com

                                     /s/ Theresa L. Caldwell
                                     Theresa L. Caldwell




                                                   ADE No. H-21-04 Record, p. 23
   Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 48 of 91




           IN THE ARKANSAS DEPARTMENT OF EDUCATION
                   SPECIAL EDUCATION DMSION



                                       §
                                       §
                                       §
                                       §
                Parent                 §
                                       §            CASE NO. H-21-04
                   v.                  §
                                       §
       CABOT SCHOOL                    §
         DISTRICT,                     §
                                       §
                District               §




    PARENT'S RESPONSE TO MOTION TO DISMISS




P      arent-

       JILLIAN
                                           on behalf of her minor daughter,

                                  and pursuant to the Individual with Disabilities

       Education Act ("IDEA"), 20 U.S.C. §1400, et seq., and Arkansas

Department of Education Special Education and Related Services Rules ("ADE

Sped. Ed. Rules"), files her Response to Motion to Dismiss and alleges as follows:

                                       ("Parent") denies that her Due Process
      1.    -
      Complaint fails to meet the sufficiency requirements of 20 U.S.C. § 1415(b)

      (7)(A)(ii). Parent affirmatively asserts that her Due Process Complaint

      includes each element required by § 141 S(b )(7)(A)(ii). That section does not



                                                      ADE No. H-21-04 Record, p. 24
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 49 of 91




  require that Student be enrolled in the Cabot School District ("District").

  The District remains responsible for providing- a free appropriate

  public education ("FAPE''), but it has failed to do so in a timely manner. See

  20 U.S.C. §1412(a)(I0)(C)(ii).

  2.     Parent admits as stated in her Complaint, t h a t - is enrolled in the

  Hannah School because it is an appropriate placement and the District failed

  to make a FAPE available t o - in a timely manner. Accordingly, Parent

  seeks reimbursement from the District for the cost of The Hannah School.

 See 20 U.S.C. §1412(a)(I0)(C)(ii).

  3.    Parent admits t h a t - was not placed at the Hannah School by the

  District; but rather, Parent enrolled -    in the Hannah School because it is

  an appropriate placement and after years of the District ignoring Jillian's

  SLD and dyslexia and its failure to make a FAPE available t o - in a

 timely manner. Accordingly, Parent seeks reimbursement from the District

  for the cost of the Hannan School. See 20 U.S.C. § 1412(a)(I0)(C)(ii).

 4.     Parent denies the allegations in paragraph 4 of the District's Motion.

 Parent affirmatively assets that this Hearing Officer has express statutory

 authority to grant Parent the relief sought. Section 1412(a)(IO)(C)(ii)

 provides:

 If the parents of a child with a disability, who previously received
 special education and related services under the authority of a public

                                       2

                                                  ADE No. H-21-04 Record, p. 25
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 50 of 91




      agency, enroll the child in a private elementary school or secondary
      school without the consent of or referral by the public agency, a court
      or a hearing officer may require the agency to reimburse the parents
      for the cost of that enrollment if the court or hearing officer finds that
      the agency had not made a free appropriate public education available
      to the child in a timely manner prior to that enrollment.

      Id. (emphasis supplied).

      5.     To support its argument, the District cites three cases. First, the

      District cites D.L. v. St. Louis City Sch. Dist., 950 F.3d 1057 (8 th Cir. 2020).

      In that case, the issue raised by the District was not decided because the due

      process complaint was filed before the child enrolled in a private school.

      However, the Eighth Circuit did decide the question of mootness raised by

      the school district in that case. It rejected the school district's mootness

      argument explaining:

      The District next contends D.L. 's claims for prospective relief are
      moot because he now resides outside the District. The District
      misapprehends the claims before us. D.L. is making no claim for
      prospective relief, rather he seeks only compensation for past
      obligations incurred while he resided in the District. Such claims may
      be sought after a student leaves a school district. Independent Sch.
      Dist. No. 284 v. A.C., 258 F.3d 769, 774-75 (8th Cir. 2001). The
      District's mootness challenge also fails.

Id. at 1063. Similarly, reimbursement for private school tuition "seeks

compensation for past obligations incurred" and "[ s]uch claims may be sought

after a student leaves a school district." Id. Therefore, D.L. supports Parent's right

to seek reimbursement for private school tuition after enrolling in a private school


                                           3

                                                        ADE No. H-21-04 Record, p. 26
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 51 of 91




- as expressly permitted by 20 U.S.C. §1412(a)(I0)(C)(ii).

      6.     The District next cites C.N v. Willmar Public Schools, Independent

      Sch. Dist. No. 347, 591 F.3d 624 (8th Cir. 2010) and Thompson v. Board of

      Special School District No. 1, 144 F.3d 574 (8th Cir.1998). In these cases,

      the due process complaint sought only prospective relief and was filed after

      the child enrolled in a new school district. Under these circumstances, the

      parents' due process complaint against the old school district became moot

      because the old school district was no longer responsible for the child's

      education. As the Eighth Circuit explained in C.N:

      As the Thompson court recognized, the hearing process is in place to
      ensure that a "disabled child's educational needs are being met by the
      student's school district." 144 F.3d at 578. After all, "'[t]he purpose of
      requesting a due process hearing is to challenge an aspect of a child's
      education and to put the school district on notice of a perceived
      problem. Once the school district receives notice, it has the
      opportunity to address the alleged problem."' MM., 512 F.3d at 460
      (quoting Thompson, 144 F.3d at 579) .... C.N., however, did not
      request a due process hearing while the District was responsible for
      her education. Rather, by the time C.N. requested a hearing against the
      District, Atwater had already assumed responsibility for providing
      C.N. with an appropriate education ... Under these circumstances, we
      agree with the district court that C.N.'s IDEA claim fails but she may
      request a hearing against Atwater if she believes her educational needs
      are not currently being met.

Id. at 631. Therefore, these cases establish a due process complaint seeking

prospective relief must be filed against the school district responsible for providing

the child a FAPE.


                                          4

                                                       ADE No. H-21-04 Record, p. 27
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 52 of 91




  7.    As stated by OSEP in their 2010 Memo (Letter to Goetz):

                Nothing in the IDEA limits a parent's right to file a due process
        complaint against an LEA that the child previously attended, provided
        the violation occurred within two years of the time the parent filed the
        due process complaint even though, in most cases, a parent will
        request a due process hearing to raise issues involving the LEA where
        the child is currently attending. In fact. the IDEA contemplates that
        some parents may remove their child from one LEA and place the
        child in another LEA or in a private school if they believe the child's
        current LEA is not providing FAPE to their child. See 34 CFR
        §300.148, "Children with Disabilities Enrolled by Their Parents in
        Private Schools When FAPE Is at Issue" and under which provisions
        a parent may seek reimbursement from the previous LEA, subject to
        conditions delineated at 34 CFR§300.148(c) and (d).
               OSEP believes that the Minnesota statute -- as interpreted by
        the Eighth Circuit Court of Appeals to deny parents the right to file a
        due process complaint against an LEA that their child previously
        attended, provided that the violation occurred within two years of the
        date when the parents file the complaint -- limits the parents' rights
        under the IDEA and is inconsistent with the provisions of 34 CFR
        §§300.507-300.518. OSEP also believes that the section ofthe State
        Department of Education's Notice of Procedural Safeguards quoted
        above is not consistent with the IDEA. However, decisions by the
        Eighth Circuit Court of Appeals are controlling on this point in the
        State of Minnesota. Accordingly, since this section of the State's
        Notice of Procedural Safeguards appears to be consistent with the
        Eighth Circuit precedent, this office cannot require the State
        Department of Education to amend its Notice of Procedural
        Safeguards or otherwise require the State to amend its statute.

  OSEP, Letter to Goetz, Oct 4, 2010. Ex A.

  8.    In this case, the District remains responsible for providing- a

  FAPE, and as a result of the District's failure to provide- a FAPE in a

 timely manner, Parent has the right to enroll -       in a private school and "a


                                     5

                                                   ADE No. H-21-04 Record, p. 28
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 53 of 91




  court or a hearing officer may require the agency to reimburse the parents

  for the cost of that enrollment if the court or hearing officer finds that the

  agency had not made a free appropriate public education available to the

  child in a timely manner prior to that enrollment." 20 U.S.C. § 1412(a)(l0)

  (C)(ii).

  9.     The District's argument is foreclosed by the Supreme Court's decision

  interpreting 20 U.S.C. §1412(a)(l0)(C)(ii) in Forest Grove Sch. Dist. v. T.A.,

  557 U.S. 230, 234 (2009). That case involved facts identical to the present

  case - the parents filed their due process complaint after enrolling the child

  in a private school. As the Supreme Court noted, "Four days after enrolling

  him in private school, respondent's parents hired a lawyer to ascertain their

  rights and to give the School District written notice of respondent's private

 placement." Id. at 234. The Supreme Court ultimately concluded, "[The]

  IDEA authorizes reimbursement for the cost of private special-education

 services when a school district fails to provide a FAPE and the private-

 school placement is appropriate, regardless of whether the child previously

 received special education or related services through the public school." Id.

 at 247.

  10.    Likewise, the District's argument is foreclosed by Eighth Circuit

 precedent. In CJN v. Minneapolis Pub. Sch., 323 F.3d 630 (8th Cir. 2003),

 the Eighth Circuit addressed a due process complaint filed after the child

                                      6

                                                   ADE No. H-21-04 Record, p. 29
      Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 54 of 91




        was enrolled in private school. The Eighth Circuit noted:

        [Parent] unilaterally decided to enroll CJN in Calvin Academy, a
        private school that serves disabled and "at-risk" students. CJN's
        mother then filed a complaint with the Minnesota Department of
        Children, Families and Leaming, seeking, among other things, a
        declaration that the District had not provided CJN with a FAPE and
        asking for reimbursement for his private school tuition.

Id. at 635. The Eighth Circuit ultimately affirmed the district court decision

deciding the school district had provided a FAPE and denied the parents' request

for reimbursement. Id. at 641. 1

11.     Therefore, the District's Motion to Dismiss should be denied. The District

       remains responsible for providing- a FAPE. Because it failed to do so in

       a timely manner, Parent enrolled- in a private school and seeks tuition

       reimbursement pursuant to 20 U.S.C. §1412(a)(l0)(C)(ii).

12. That section gives this hearing officer express authority to award Parent

       tuition reimbursement, and that authority does not depend on when Parent

       filed her Due Process Complaint See Forest Grove Sch. Dist, 557 U.S. at 234;

       CJN, 323 F.3d at 635. For these reasons, the District Motion to Dismiss

       should be denied.

        WHEREFORE, Parent prays that the District's Motion to Dismiss be denied;

and, that Parent be awarded all other just and proper relief to which she may be

1But see Justice Bye's dissent claiming "HO's findings and conclusions were disregarded by the
hearing review officer (HRO), the district court, and this court." CJN ex rel. SKN v. Minneapolis
Public Schools, 323 F.3d 630, 648 (8th Cir. 2003).


                                                7

                                                              ADE No. H-21-04 Record, p. 30
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 55 of 91




entitled.

CALDWELL LAW OFFICE
14 Alban Lane
Little Rock, Arkansas 72223
Phone(501)414-0434
Fax: (501) 325-1502

/s/ Theresa L. Caldwell
Theresa L. Caldwell (Bar #91163)
Email: theresa ,a .specedattomev.corn

Attorney for P a r e n t - -

                         CERTIFICATE OF SERVICE

      This will certify that a copy of the above and foregoing instrument was
served upon the ADE and District via email to their representative listed
below on this 24th day of August, 2020.

Mr. Rick Porter
Arkansas Department of Education
Office of Special Education Dispute Resolution Director
Email: brenda.watson@arkansas.gov

Mr. Jay Bequette
Bequette, Billingsly & Kees, P.A.
Email: jbequette@bbpalaw.com

Mr. Michael McCauley
ADE Hearing Officer
Email: mccauley13@hotmail.com

                                        /s/ Theresa L. Caldwell
                                        Theresa L. Caldwell




                                          8

                                                      ADE No. H-21-04 Record, p. 31
      Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 56 of 91




                   BEFORE THE ARKANSAS DEPARTMENT OF EDUCATION
                               SPECIAL EDUCATION UNIT

                              Parent of                 )
                             Student                    )
                                                        )
        Petitioner/Parent,                              )
                                                        )
vs.                                                     )       Case No. H-21-04
                                                        )
CABOT SCHOOL DISTRICT,                                  )
                                                        )
        Respondent/District.                            )
_________________                                       )



      MOTION TO DISMISS AND NOTICE OF PETITIONER'S FAILURE TO MEET
      SUFFICIENCY REQUIREMENTS OF SUBSECTION (b)(7){A) OF SECTION 615
                            PUBLIC LAW 105-17

        Cabot School District ("District"), by its attorneys, Bequette, Billingsley & Kees, P.A., for

its Motion to Dismiss and Notice of Petitioner's Failure to Meet Sufficiency Requirements of

Subsections (b )(7)(A) of Section 615 Public Law I 05-17, alleges and states:

        I.      The Due Process Complaint filed herein fails to meet the sufficiency requirements

of Subsection (b )(7)(A) of Section 615 Public Law I 05-17.

        2.      The Student is currently enrolled in The Hannah School, an accredited private

school that provides educational services for students with dyslexia in Little Rock, Arkansas. See

Complaint ,r 49.

        3.     The Student was not placed at The Hannah School by the District but was removed

from the District by the Parent and placed there. See Complaint ,r 49. Accordingly, the Student is

no longer the responsibility of the District, as The Hannah School is not in the District.

        4.     As Petitioner's daughter no longer attends school in the District, Petitioner is not

entitled to a due process hearing and the Due Process Complaint filed herein should be dismissed.

It is well settled that if a student changes school districts and does not request a due process hearing



                                                                  ADE No. H-21-04 Record, p. 32
     Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 57 of 91




before doing so, the right to challenge prior educational services is not preserved and the petitioner

fails to state a claim under the IDEA. D.L. v. St. Louis City Sch. Dist., 950 F.3d I 057, I 059, 2020

U.S. App. LEXIS 6386, *I, 2020 WL 992495; C.N v. Willmar Pub. Sch., 591 F.3d 624 (8th Cir.

2010); Thompson v. Special Sch. Dist. No. 1, 144 F.3d 574 (8th Cir. 1988). In D.L. v. St. Louis

City, the Eighth Circuit Court of Appeals held that, under the IDEA, the right to challenge prior

educational services is forfeited when a student changes school districts prior to requesting a due

process hearing. The rule is intended to provide the school district with notice and an opportunity

to address the problem.

       5.      Here, the principle is the same. Since the due process complaint was filed after the

student has enrolled in another school district, the right to challenge prior educational services has

been lost. The Student is no longer a resident of the District and not the responsibility of the

District. Therefore, the District cannot provide any of the Parent's requested relief and the

Complaint must be dismissed.

       WHEREFORE, Cabot School District prays that its Motion to Dismiss Due Process

Complaint and Notice of Failure to Meet Sufficiency Requirements be upheld; that the relief

sought in Petitioner's Due Process Complaint be denied; for the District's attorney's fees and costs

incurred herein; that the Due Process Complaint be dismissed in accordance with Subsection

(c)(2)(E) of Section 6 I 5 Public Law I 05-17; and for all other appropriate relief to which the Cabot

School District may be entitled.




                                                  2


                                                                 ADE No. H-21-04 Record, p. 33
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 58 of 91




                                              Respectfully submitted,

                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: jbequette@bbpalaw.com

                                              By:      J~~
                                                      Jay Bequette, Ark. Bar No. 87012

                                              Attorneys for Cabot School District


                                 CERTIFICATE OF SERVICE

        I, Jay Bequette, do hereby certify that a true and correct copy of the foregoing was sent via
email to the following on this 21st day of August, 2020:

Theresa L. Caldwell                                   Matt Sewell, Associate Director
Caldwell Law Office                                   Rick Porter, Administrator
14 Alban Lane                                         Arkansas Department of Education
Little Rock, AR 72223                                 Special Education Unit
Email: tlcatty@gmail.com                              1401 West Capitol Avenue, Suite 450
                                                      Little Rock, AR 7220 l
Mr. Michael McCauley                                  Fax: (50 l) 683-4496
Impartial Due Process Hearing Officer                 Email: matt.sewell@arkansas.gov
423 South 70th East A venue                           Email: rick.porter@arkansas.gov
Tulsa, OK 74112
Email: mccauley13@hotmail.com




                                                 3


                                                                ADE No. H-21-04 Record, p. 34
      Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 59 of 91




                    BEFORE THE ARKANSAS DEPARTMENT OF EDUCATION
                                SPECIAL EDUCATION UNIT

                              Parent of                 )
                             Student,                   )
                                                        )
        Petitioner,                                     )
                                                        )
vs.                                                     )        Case No. H-21-04
                                                        )
CABOT SCHOOL DISTRICT,                                  )
                                                        )
        District.                                       )
_________________                                       )



                          RESPONSE TO DUE PROCESS COMPLAINT

        Cabot School District ("District"), by its attorneys, Bequette, Billingsley & Kees, P.A., for

its Response to Petitioner's Due Process Complaint ("Complaint"), alleges and states:

        I.        The District admits                       is the mother and custodial parent o f -

             ("Student"), and admits they reside within the Cabot School District, as alleged in 1 I of

Petitioners' Complaint.

        2.        The District admits Student completed fourth grade at Southside Elementary

School during the 2019-2020 school year and has disabilities as outlined in 1 2 of the Complaint.

The District is currently without sufficient information to admit all listed diagnoses are accurate

and current. The District denies the remaining allegations set forth in 12 of the Complaint.

        3.        The admits it is a Local Education Agency ("LEA") but denies it has failed to

provide Student a Free Appropriate Public Education ("F APE") or violated the Individuals with

Disabilities Act in any way, as alleged in 13 of Petitioner's Complaint.

        4.        The District denies that it has refused to identify Student's primary disability; the

District denies it has refused to target and intervene appropriately to address her dyslexia or any

other disabilities; the District denies it has refused to monitor and address her progress; the District


                                                                   ADE No. H-21-04 Record, p. 35
     Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 60 of 91




denies its actions have resulted in Student's reading, math or writing issues. The District denies

any remaining allegations contained in ,r 4(a) of the Complaint.

        5.      The District denies it has failed to make a Free Appropriate Public Education

available to Student within a reasonable period of time as alleged in ,r 4(b) of the Complaint and

denies that the District should be made to pay for Student's placement at the Hannah School.

        6.      The District admits that Student attended Southside Elementary School from

Kindergarten through Fourth Grade, but the District denies the remaining allegations contained in

,r 5 of the Complaint.   Namely, District denies that it ignored Student's family history of Dyslexia

and the Parent's request to appropriate assistance.

        7.      The District admits that Student received special education services based on a

diagnosis of ADHD and was declared eligible to receive such services under the category of Other

Health Impairments as alleged in       ,r   6 of the Complaint. The District denies the remaining

allegations set forth in ,r 6 of the Complaint.

        8.      The District admits that Student was identified as Other Health Impaired ("OHi")

based on her diagnosis of ADHD but denies that it failed to properly identify Student's disabilities

or failed to properly address her learning deficits as alleged in ,r 7 of the Complaint. The District

denies the remaining allegations set forth in ,r 7 of the Complaint.

        9.      The District admits that its IEP members assessed Student's disabilities and found

that her poor attention span exacerbated her progression deficits as alleged in ,r 8 of the Complaint.

        I 0.    The District admits that it evaluated Student and determined the student had

difficulty processing information and decoding words while reading, but otherwise denies that it

incorrectly diagnosed Student as alleged in ,r 9 of the Complaint. The District denies the remaining

allegations set forth in ,r 9 of the Complaint.


                                                    2


                                                                 ADE No. H-21-04 Record, p. 36
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 61 of 91




        11.      The District denies that it "refused to acknowledge [Student's] SLDS" or "failed to

provide appropriate interventions" to address what had already been recognized on her IEP. The

District asserts these to be unsubstantiated opinions and denies the allegations contained in ,i IO of

the Complaint.

       12.       The District denies that it failed to address Student's deficits; the District denies it

failed to conduct progress monitoring on Student's skill levels; the District denies it failed to

determine her weaknesses; the District denies it failed to provide appropriate interventions to

address her dyslexia which allegedly resulted in a gap in her IQ and achievement; the District

denies it would improperly attribute Student's lack of progress to ADHD; as alleged in ,i l l of

Complaint. The District denies the remaining allegations set forth in ,i 11 of the Complaint.

       13.       The District denies all reliefrequested in ,i 12; the District denies it should have to

"secure private school placement at public expense" because the District has appropriately

addressed Student's educational needs.

       14.       The District admits Student was evaluated for by UAMS Dennis Development

Center (DOC) on 5/23/2016 as alleged in ,i 13 of the Complaint. The District also admits that

Student was diagnosed with deficits in attention or concentration.

       15.       The District admits Student was referred for evaluation due to academic concerns,

and that an evaluation was done 11/30/2016 as alleged in ,i,i 14 and 15 of the Complaint. The

District also admits that the Wechsler Intelligence Scale, Fifth Edition ("WISC-V"), the Kaufman

Test of Educational Achievement, Third Edition ("KTEA-3"), the Behavior Evaluation Scale,

Fourth Edition ("BES-4"), and the Clinical Evaluation of Language Fundamentals, Fifth Edition

("CELF-5").




                                                    3


                                                                   ADE No. H-21-04 Record, p. 37
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 62 of 91




        16.    The District admits Student tested in the average range ( l 00-scaled) on the WISC-

V, scored below average in processing speed (37%), and scored above average in verbal

comprehension (70%) as alleged in 116 of the Complaint.

        17.    The District admits that Student had below average testing on the KTEA-3 but

denies that it did not properly follow up with the Student's test scores.

        18.    The District admits that Student's first grade teacher reported concerns, as alleged

in 1 18 of the Complaint.

        19.    The District admits the allegations contained in 119 of the Complaint.

       20.     The District admits the allegations contained in 120 of the Complaint.

       21.     The District denies that Student was denied special education services as alleged in

1 21 of the Complaint and assert that Student was offered services for ADHD and Other Health

Impairments.

       22.     Without more information, the District cannot comment on the medical conditions

of Student's father, and therefore denies the allegations contained in 1 22 of the Complaint.

       23.     Without more information, the District cannot comment on the conclusion drawn

by the DOC, and therefore denies the allegations contained in 123 of the Complaint.

       24.     Without more information, the District cannot comment on the conclusion drawn

by the DOC, and therefore denies the allegations contained in 124 of the Complaint.

       25.     The District admits that it assessed the Student at the Parents request and

determined that the Student was slow to complete any task, avoid tasks, struggles to pay attention,

and cannot read as alleged in 125 of the Complaint.




                                                  4


                                                                ADE No. H-21-04 Record, p. 38
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 63 of 91




        26.     The District admits it conducted a second Psycho-Educational Evaluation of the

Student, as alleged in ,i 26 of the Complaint. The District admits that the second evaluation

consisted of the tests listed in ,i 26 of the Complaint.

        27.     The District admits Student took the KTEA-3 and decreased in all domains as

alleged in ,i 27 of the Complaint.

        28.     The District admits the allegation contained in ,i 28 of the Complaint.

        29.     The District admits the allegation contained in ,i 29 of the Complaint.

        30.     The District admits the allegation contained in ,i 30 of the Complaint.

        31.     The District admits Student was identified to have difficulty with reading

comprehension; the District admits Student had difficulty solving subtraction concepts presented

in word format; the District admits Student was able to solve one digit subtraction problems; the

District admits Student was identified as "falling below average" in spelling; the District admits

Student had difficulty writing sentences; as contained in ,i 31 of the Complaint.

       32.      The District admits that Student's examiner identified a discrepancy between

ability and achievement, with a 50% probability that a true discrepancy exists, as alleged in ,i 32

of the Complaint, but using the examiners own words, the District asserts that this probability is

one criterion that can be used to identify a specific learning disability.

       33.     The District admits that Student had low results in reading, reading comprehension,

math problem solving, math calculation, and written expression as alleged in ,i 33 of the

Complaint.

       34.     The District admits that the ADE form filled out by DOC confirmed a diagnosis of

ADHD as alleged in ,i 34 of the Complaint.




                                                   5


                                                                 ADE No. H-21-04 Record, p. 39
     Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 64 of 91




       35.     The District admits that the Examiner told the evaluation committee it was up to

them to determine if the Student was eligible for special education services, and recommended

OHi due to ADHD, as alleged in ,i 35 of the Complaint.

       36.     The District admits that an Evaluation Conference was held on 10/12/2017 and that

the team found the Student eligible for disability treatment of the category of OHi, as alleged in

,i 36 of the Complaint.

       37.     The District admits that it constructed Student's IEP to have 300 minutes per week

in reading and math, respectively, and 200 minutes per week in written expression. The District

denies it convinced Student's parents that Student would receive more instruction under OHi, as

alleged in ,i 37 of the Complaint.

       38.     The District admits Parents signed consent for Student's services as alleged in ,i 38

of the Complaint.

       39.     The District admits that the District team met on 04/01/2020 to review and develop

a new IEP for Student for the 2020-2021 school year, as alleged in ,i 39 of the Complaint. The

District admits that Student's parent expressed concern that Student writes letters and words

backwards and that she sometimes doesn't know what day of the week it is, as alleged in ,i 39 of

the Complaint. The District states affirmatively that nothing in the Student's testing indicated that

she had dyslexia.

       40.     The District admits that progress was made on Student's IEP goals The District

denies the remaining allegations set forth in ,i 40 of the Complaint.

       41.     The District denies that it did not provide Parent with any objective test data on

Student's academic progress as alleged in ,i 41 of the Complaint.




                                                 6


                                                                ADE No. H-21-04 Record, p. 40
     Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 65 of 91




        42.     The District denies that it failed to determine the skill level at which Student was

working as alleged in ,-r 42 of the complaint. The District asserts that Student was assessed

according to the specific progress she was supposed to be making according to her personal

education plan. The District denies the remaining allegations set forth in ,-r 42 of the Complaint.

        43.     The District admits that it assessed Student and determined that her current

evaluation was appropriate, and District had the necessary information to outline Student's IEP as

alleged in ,-r 43 of the Complaint.

        44.     The District admits that in its assessment it determined that Student was making

appropriate progress and therefore would not change Student's IEP for the 2020-2021 School year.

However, the District denies it predetermined that Student's IEP would remain the same outside

of and progress data or additional evaluations, as alleged in ,-r 44 of the complaint. The District

denies the remaining allegations set forth in ,-r 44 of the Complaint.

        45.     The District admits that it determined that Student would not qualify for Extended

School Year services but denies that it just "checked all the boxes" and "predetermined" that

Student would not qualify as alleged in ,-r 45 of the complaint. The District denies the remaining

allegations set forth in ,-r 45 of the Complaint.

        46.     The District denies that it unilaterally determined no testing was necessary for

student as alleged in ,-r 46 of the complaint and assert that the evaluation committee determined

they had sufficient information to address the construction of her 2020-2021 IEP. The District

denies the remaining allegations set forth in ,-r 46 of the Complaint.

        47.     The District is without sufficient information to admit or deny the allegations set

forth in ,-r 47 of the Complaint, and therefore denies the allegations.




                                                    7


                                                                 ADE No. H-21-04 Record, p. 41
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 66 of 91




       48.       The District is without sufficient information to admit or deny the allegations set

forth in   1 48 of the   Complaint and therefore denies same. The District asserts that Student is

already receiving 300 minutes per week in reading intervention.

       49.       The District denies that it failed to provide a FAPE within a reasonable period of

time as alleged in 149 of the Complaint. The District states affirmatively that the Complaint should

be dismissed because it was filed subsequent to the Student's withdrawal from the District and her

enrollment in The Hannah School.

       50.       The District denies it has the burden of proof. The District denies that its conduct

constitutes disability discrimination under any applicable law.

       51.       The District denies all reliefrequested, specifically, the District denies it should be

ordered to pay any fees associated with The Hannah School, the District denies it should have to

provide Student transportation to private placement, and District denies that Student is entitled to

any relief for any alleged past violations ofIDEA.

       52.       Except where previously admitted herein, the District denies each and every

allegation set forth in the Complaint.

       53.       The District reserves the right to plead further by way of amended response or other

pleading pending further proceedings in this matter.

                                    AFFIRMATIVE DEFENSES

       54.       The District affirmatively requests Parent provide the District with all evaluations

of Student so it can adequately program for Student's needs.

       55.       The District affirmatively states that the Complaint is barred by principles of

statutory and governmental immunity.




                                                   8


                                                                  ADE No. H-21-04 Record, p. 42
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 67 of 91




       56.       The District affirmatively pleads that Parent has not taken appropriate steps to

mitigate any alleged damage and therefore is entitled to no damages whatsoever.

       57.       The District affirmatively pleads as a defense the applicable statute of limitations.

       58.       The District affirmatively states that any claims for equitable relief are barred as a

matter of law.

       59.       The District affirmatively states that all actions taken by them were in good faith.

       60.       The District asserts that it acted reasonably and in compliance with the law at all

times relevant hereto.

       61.       The District affirmatively states that the remedies sought in the Complaint are

barred by the principle of estoppel.

       62.       The District affirmatively states that it did not authorize any unlawful acts set forth

in the Complaint.

       63.       All claims asserted in the Complaint are barred because the District did not engage

in any unlawful conduct, and no act or omission of the District caused any injury, including any

injury alleged in the Complaint.

       64.       The Complaint fails to allege a basis for the relief claimed, including without

limitation, any claims for statutory damages and attorneys' fees.

       65.       The District states affirmatively that any alleged violations of Section 504 of the

Rehabilitation Act of 1973 are non-justiciable claims under the IDEA and such claims should be

dismissed from this proceeding.

       66.       The District affirmatively states that it has complied with the IDEA and the

regulations implementing the IDEA as set forth by the Arkansas Department of Education.




                                                   9


                                                                  ADE No. H-21-04 Record, p. 43
     Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 68 of 91




        WHEREFORE, Cabot School District prays that the Due Process Complaint be denied and

dismissed; for the District's attorney's fees and costs incurred herein; and for all other appropriate

relief to which the Cabot School District may be entitled.

                                               Respectfully submitted,

                                               BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (50 I) 374-5092
                                              Email: jbequette@bbpalaw.com
                                               By:      J~~
                                                      Jay Bequette, Ark. Bar No. 87012

                                              Attorneys for Cabot School District


                                 CERTIFICATE OF SERVICE

        I, Jay Bequette, do hereby certify that a true and correct copy of the foregoing was sent via
email to the following on this 21st day of August, 2020:

Theresa L. Caldwell                                   Matt Sewell, Associate Director
Caldwell Law Office                                   Rick Porter, Administrator
14 Alban Lane                                         Arkansas Department of Education
Little Rock, AR 72223                                 Special Education Unit
Email: tlcatty@gmail.com                              1401 West Capitol Avenue, Suite 450
                                                      Little Rock, AR 72201
Mr. Michael McCauley                                  Fax: (501) 683-4496
Impartial Due Process Hearing Officer                 Email: matt.sewell@arkansas.gov
423 South 70th East A venue                           Email: rick.porter@arkansas.gov
Tulsa, OK 74112
Email: mccauley13@hotmail.com




                                                 10


                                                                ADE No. H-21-04 Record, p. 44
  Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 69 of 91




                         ARKA~SAS DEPARTMENT OF EDUCATION




- -
                              SPECIAL EDUCATION UNIT




--
ASPARENTOF


VS.            NO. H-21-04

CABOT SCHOOL DISTRICT


                      ORDER SETTNG PRELIMINARY TIMELINES

        1.     Tue Parents filed a due process complaint notice with the Arkansas Department of

Education (ADE) on August 13, 2020. The ADE forwarded the notice to the School District

(District) on August 13, 2020.

       2.      On or before August 23, 2020, the District must send a written response to the

Parent, Ytith a copy to the hearing officer and the ADE, specifically addressing the issues raised

in the complaint. In addition, if the District has not already provided prior written notice

regarding the subject matter contained in the Parent's due process complain notice, the prior

written notice must be sent on or before August 23, 2020.

       3.      On or before August 28, 2020, the District may file a written notice with the

hearing officer and parent, with a copy to the ADE. challenging specifically the manner in which

the due process complaint notice does not meet the sufficiency requirements of subsection

(b)(7)(A) of Section 615 Public Law 105-17.

       4.      On or before September 22, 2020, if the Respondent challenges the sufficiency of

due process complaint notice, the hearing officer must notify the parties in writing, with a copy

to the ADE, whether the due process complaint notice meets the requirements of subsection




                                                               ADE No. H-21-04 Record, p. 45
  Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 70 of 91




(b)(7)(A). The Parent may, if necessary, amend the due process complaint notice in accordance

with subsection (c)(2)(E) of Section 615.

        5.      On or before August 28, 2020, the District must convene a resolution session

with the parents and relevant member(s) of the Individualized Educational Program (IEP) team.

The parents of the child must be allowed to discuss their complaint and the facts that form the

basis of the complaint. The District must be provided the opportunity to resolve the complaint.

        6.      The District has until September 12, 2020, to resolve the complaint to the

satisfaction of the parents.

        7.      The resolution session shall not be held of the parents and district agree in writing

to waive such meeting, or agree to use the mediation process described in the IDEA.

        8.     The District must provide the hearing officer and ADE v.-ith copies of the notice

ofresolution session, of the waiver of meeting executed by the parties, of a written settlement

agreement executed by the parties or a v.-Titten notification that the parties were unable to settle

some or all of the issues raised in the due process hearing notice, as applicable.

       9.      If the District is unable to resolve the complaint or any portion thereof, the due

process hearing may occur as to all unresolved ID EA issues.

        10.    On September 12, 2020, all applicable timelines for the due process hearing shall

commence, including issuance and mailing of a final decision not later than 45 days thereafter,

unless extended upon motion of a party for good cause shov.-n.




                                                                ADE No. H-21-04 Record, p. 46
 Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 71 of 91




IT IS SO ORDERED:            ls/Michael McCauley




                             Michael McCauley

                             Hearing Officer

                             Dated August 13, 2020




                                           ADE No. H-21-04 Record, p. 47
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 72 of 91




           IN THE ARKANSAS DEPARillENT OF EDUCATION
                   SPECIAL EDUCATION DMSION



                                      §
                                      §
                                      §
                                      §
             Parent                   §
                                      §         CASE NO. H-21-- - -
                v.                    §
                                      §
       CABOT SCHOOL                   §
         DISTRICT,                     §
                                      §
             District                 §




                     DUE PROCESS COMPLAINT



                                             on behalf of her minor daughter,



       Disabilities Education Act ("IDEA"), 20 U.S.C. §1400, et seq., and the

implementing state regulations, Arkansas Department of Education Special

Education and Related Services Rules (hereinafter "ADE" and "Spec. Ed. Rules")

§10.01.7, files this Due Process Complaint and alleges as follows:

                                  I. PARTIES


      1.                                     is the Mother and custodial Parent of




                                                     ADE No. H-21-04 Record, p. 48
     Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 73 of 91




      - - - T h e y reside at [address], in the CABOT

       SCHOOL DISTRICT ("District").


      2.    -                                   ( ' - age 10, (DOB: 04/01/2010),

      completed the fourth grade at Southside Elementary School during the

      2019-20 school year. -          has medical diagnoses ofDevelopmental

      Dyslexia and ADHD, Predominantly Inattentive type. The District initially

      identified -       with SLDs in Basic Reading, Reading Comprehension,

      Written Expression, Math Computation and Math Applications.

      3.     CABOT SCHOOL DISTRICT ("District") is a Local Education

      Agency ("LEA") as such is defined in 20 U.S.C. §1401(19). The District is

      obligated to provide -        a Free Appropriate Public Education and has

      failed to comply with the provisions set forth in Part B of the IDEA, Public

      Law 108-446, 34 C.F.R. Parts 300 and 301 (August 14, 2006) and the

      regulations implementing the Individuals With Disabilities improvement Act

      of 2004.

                           II. INTRODUCTION


4.     The Parent brings this Due Process Complaint because:

             a.      The District has refused to identify Jillian's primary disability;

      refused to target and intervene appropriately to address her dyslexia and

      other learning disabilities; and refused to monitoring and address her lack of

                                            2

                                                        ADE No. H-21-04 Record, p. 49
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 74 of 91




 progress which has resulted in her not being able read on grade level; not

 being able to do calculations and solve math problems on grade level; and

 not being able to spell and write down her thoughts.

       b.        Since the District has failed to make a Free Appropriate Public

 Education available t o - within a reasonable period of time - the

 District should be made to pay for her placement at the Hannah School, a

 private school which specializes in teaching children with dyslexia.

                   Ill. FACTUAL CHRONOLOGY


 5.    -         attended Southside Elementary School from Kindergarten

 through 4th grade - which she just completed. Despite her struggles to read,

 -     was not screened in the early grades for dyslexia. The District

 ignored Jillian's family history of dyslexia and the Parent's request that she

 receive appropriate assistance in Reading. Throughout the five years she has

 attended Southside Elementary School, -          never received dyslexia

 intervention.

 6.    Although District testing showed- had SLDs in Basic Reading,

 Reading Comprehension, Written Expression, Math Computation and Math

 Applications, she was declared eligible to receive special education services

 under the category of Other Health Impairment ("OHi") based on a

 diagnosis of Attention Deficit Hyperactivity Disorder ("ADHD").


                                      3

                                                   ADE No. H-21-04 Record, p. 50
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 75 of 91




  7.      While the IDEA requires that a student be identified under the

  category that best describes their primary handicapping condition, the

  District instead identified- as ""Other Health Impaired" but to her

  ADHD. This was significant because it allowed the District to escape the

  various obligations to "teach" -         how to read, write, and do math by

  blaming her lack of progress on her ADHD.

  8.      According to the District's IEP members, Jillian's disability affects her

  education as follows:

  Jillian's disability impacts the way she processes information. This
  affects her ability to decode words, understand what she reads, and
  hear sounds in words to spell. This difficulty in applying the letter
  sound connection impacts her ability to read and write classroom
  setting. Her difficulty with word knowledge, verbal concept
  formation, and auditory working memory make it difficult for her to
  process fourth grade level reading materials to understand what she
  has read or what has been read to her. Jillian's disability inhibits her
  learning due to her poor attention span which in turn interferes with
  acquisition and retention of new skills/content. This hinders her
  ability to retain, generate, and manipulate information for use in
  tasks and interferes with the ability to recognize and or correct
  mistakes. The diagnosis also impacts the quality of her completed
  work.

  PR-3.

  9.      The most significant impacts of Jillian's disability, as described by the

  District, have nothing to do with ADHD, and everything to do with her

  dyslexia and SLDs. The statements about the educational impact of Jillian's


                                       4

                                                    ADE No. H-21-04 Record, p. 51
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 76 of 91




  ADHD were unsupported by the Physician Report or the testing performed

  as part of the District's evaluation. The District's testing indicated it was

  Jillian's SLDs (and not her ADHD) that affected the "way she processes

  information," and "her ability to decode words, understand what she reads,

  and hear sounds in words to spell." PR-3.

  10.   The District refused to acknowledge -         has SLDs - despite their

  own testing results and failed to provide appropriate interventions to address

 those on her IEPs to enable her to make progress appropriate in light of her

  individual circumstances.

  11.   The District failed to address Jillian's deficits, failed to conduct

 progress monitoring on her skill levels; failed to determine her weaknesses,

  and failed to provide appropriate interventions to address her dyslexia and

  other SLDs which resulted in the gap between her IQ and achievement

 widening. When the Parent would try to persuade the District to address

 Jillian's downward spiral in Reading, the District would attribute the lack of

 progress to her ADHD, and simply tell her "to complete the work she can."

  12.   Parent brings this Due Process Complaint to secure a private school

 placement at public expense f o r - where her dyslexia and other SLDs

 can be appropriately addressed and remediated.




                                      5

                                                   ADE No. H-21-04 Record, p. 52
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 77 of 91




                  II. FACTUAL CHRONOLOGY


  13.   On 05/23/2016,_ was evaluated by the UAMS Dennis

 Developmental Center ("DDC") on referral by Jillian's primary care

 physician due to suspected ADHD. PR-38. -            was diagnosed with a

 deficit in attention or concentration, but DDC wanted to rule-out other

 possible diagnoses (Sensory Processing Disorder and Visual-Spatial

 Integration Disorder) before concluding- has ADHD. PR-82.

             FIRST GRADE - 2016-2017 SCHOOL YEAR


  14.   Parent and District personnel referred- for evaluation due to

 concerns about academic performance early in Jillian's first grade year in the

 District. PR-82.

  15.   On 11/30/2016, the District conducted a Psycho-Educational

 Evaluation o f - It included the Wechsler Intelligence Scale, Fifth

 Edition ("WISC-V"); the Kaufman Test of Educational Achievement, Third

 Edition ("KTEA-3"); Behavior Evaluation Scale, Fourth Edition ("BES-4");

 and, Clinical Evaluation of Language Fundamentals, Firth Edition

 ("CELF-5").

 16.     On the WISC-V, _         obtained a Full Scale IQ of 100, within the

 average range of intellectual ability. Jillian's domain scores ranged for the

 3 7th percentile in Processing Speed to the 70 th percentile in Verbal


                                      6

                                                  ADE No. H-21-04 Record, p. 53
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 78 of 91




 Comprehension. The average percentile rank was the 55 th percentile. PR-84.

  17.   On the KTEA-3, -          consistently underachieved. Jillian's subtest

 scores ranged from the 16th percentile to the 70th percentile, but the average

 percentile rank was the 27 th percentile. -      scored in the 70th percentile in

 Phonological Processing. This score was an outlier that merited further

 investigation and discussion, but the District ignored this obvious

 discrepancy. PR-85.

  18.   On the BES-4, Jillian's first grade teacher reported she had a "serious

 level of concern" in four of five areas: Leaming Problems, Interpersonal

 Relations, Inappropriate Behavior, and Unhappiness/Depression. The

 District described the teacher's report in the area of Physical Symptoms/Fear

 as "statistically atypical." PR-86.

  19.   On the CELF-5, the District reported t h a t - "passed the language

 screener" with a score above 13 ( 18). PR-86.

 20.    Based on this data, the District reported t h a t - did not qualify for

 special education services. PR-86.

 21.    On l 2/14/2016, the District IEP team decided t h a t - did not

 qualify for special education services. PR-56.

 22.    On 04/25/2017, Dennis Developmental Center ("DDC") conducted

 follow-up testing o n - due to Parent's concerns about her early reading

                                       7

                                                  ADE No. H-21-04 Record, p. 54
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 79 of 91




 skills and possible dyslexia. PR-42. DDC noted that Jillian's father

 experienced similar dyslexia-like reading problems, though not as severe as

 -PR-42.

 23.   The DDC administered the Woodcock Johnson Test of Achievement,

 Fourth Edition ("WJA-4"), and, the Wechsler Individual Achievement Test,

 Third Edition ("WIAT-3"). The test results were subjected to regression

 analysis. The DDC reported that Jillian's "underachievement in Basic

 Reading Skills is severe, but not severe enough to meet the IQ-achievement

 discrepancy criterion for a specific learning disability in basic reading

 skills." PR-45.

 24.   On 05/19/2017, DDC conducted additional testing o f -

 administering the Stanford-Binet Intelligence Scale, Fifth Edition ("SB-5").

 The results were again subjected to regression analysis. PR-53-54. Based on

 this regression analysis, DDC found "there was a severe discrepancy

 between [Jillian's] IQ of 112 and the combined Basic Reading Skill

 Composites ..." PR-73. The "Probability the Discrepancy is Severe" was

 99.5%. PR-54.

           SECOND GRADE -        2017-2018 SCHOOL YEAR


 25.   Based on DDC's findings, the Parent again referred- for special

 education evaluation at the start of second grade. According to District,


                                     8

                                                 ADE No. H-21-04 Record, p. 55
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 80 of 91




  Parent reported t h a t - was "very slow to complete any task," tries to

  avoid tasks, struggles to pay attention, and cannot read ("DIBELS in the

  red"). PR-72.

  26.   On 09/12-13/2017, the District conducted a second Psycho-

  Educational Evaluation o f - using a different evaluator. The Evaluator

  administered the following battery of tests: KTEA-3; Conner Reading

  Scales, Third Edition ("CRS-3"); Test of Auditory Processing Skills, Third

  Edition ("TAPS-3"); Criterion Test of Basic Skills, Second Edition

  ("CTBS-2"); and, the Woodcock Johnson Test of Achievement, Fourth

 Edition ("WJA-4").

  27.   On the KTEA-3, Jillian's scores decreased in all domains, as shown

  on the table below.

 Domain                                   2016         2017
 Reading Composite                        87           76
 Sound-Symbol Composite                   98           89
 Decoding Composite                       86           79
 Math Composite                           88           79
 Written Language Composite               86           72

 PR-74, 85.

 28.    On the CRS-3, Jillian's second grade teacher reported "very elevated"

 concerns in the areas of Inattention, Leaming Problems, and Executive

 Functioning. -         was rated "within normal limits" in the areas of

 Hyperactivity/Impulsivity, Defiance/Aggression, and Peer Relations. PR-75.
                                      9

                                                  ADE No. H-21-04 Record, p. 56
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 81 of 91




 29.   On the TAPS-3, the District reported that Jillian's overall memory

 skills, word memory and sentence memory were in the average range and

 that her auditory short term memory and auditory working memory were "at

 the lower limits of average." PR-75.

 30.   On the CBTS-2, the District reported:

 -      has mastered upper case and lower case letter recognition.
 Although for both upper case and lower case, she was not able to
 correctly name the letter "y". She has mastered consonant and vowel
 sounding skills, but again did have difficulty with the letter '"y". -
 has mastered two-letter and three-letter blending skills, but did so
 slowly. Reading words with consonant blends falls at instructional
 level. She does not automatically recognize these beginning blends as
 she has to individually sound out each letter first before blending
 them. Reading consonant vowel consonant e (CVCe) words and
 reading words with long vowel pairs falls at the level of frustration.

 PR-75.

 31.   On the WJ-IV, the District only reported Jillian's cluster scores: 90 for

 math and 87 for written language. The District provided the following

 narratives describing the results of each subtest:

 Passage Comprehension requires the -          to demonstrate
 understanding of a passage by identifying a missing key word that
 makes sense in context. This subtest is a measure of reading
 comprehension and word knowledge. -            earned a very low score
 for this skill. She was not able to read any of the passages in order to
 supply a missing key word, even with picture clues available. She was
 able to read some words and point to a corresponding picture.

 Applied Problems measures single-step and multi-step problem
 solving and problem solving involving money, time, measurement,
 and geometrical concepts. In the area of applied problems, - had

                                    10

                                                  ADE No. H-21-04 Record, p. 57
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 82 of 91




 difficulty with subtraction concepts presented in word format as well
 as concepts involving coin recognition. She was able to answer a
 question involving recognition of time to the hour.

 Calculation measures the ability to perform mathematical
 computations. • was able to answer some of the addition and
 subtraction one-digit problems presented. She attempted these
 problems by using her fingers more so than for the KTEA-3.

 Spelling measures the ability to combine letters to form correct words.
 -      earned a score falling Below Average. She was able to spell
 three of the words asked. She again used an "f' for /th/.

 Writing Samples measures the ability to compose and express ideas in
 writing. When writing, -       used more reversals than on any other
 subtest. She attempted to write sentences, some of which tended to be
 phonetic even though many vowels were omitted in some of the
 words. She does not capitalize at sentence beginnings or punctuate at
 sentence endings.

 PR-75-76.

 32.   Based on the KTEA-3, the Examiner reported- had:

 [A] severe discrepancy between ability and achievement at the 1. 75
 standard deviation level with a 50% probability that a true discrepancy
 exists, Jillian's basic reading, reading comprehension, math problem
 solving, math calculation, and written expression scores are severely
 discrepant from measured ability (using the SB5). This is one
 criterion that can be used for the establishment ofa specific learning
 disability resulting in consideration of eligibility for special education
 services.

 PR-76.

 33.   The District's regression analysis showed t h a t - had severe

 discrepancies - SLDs - in basic reading, reading comprehension, math

 problem solving, math calculation, and written expression. PR-68.

                                    11

                                                  ADE No. H-21-04 Record, p. 58
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 83 of 91




 34.   As part of their evaluation, the Examiner requested and obtained a

 "Physician Report." The ADE Form filled out on 09/18/2017 by DDC

 confirmed a diagnosis of"ADHD, Inattentive type," and indicated "the

 school should anticipate: No attendance problems; Inability to attend a task

 for a long period of time; Difficulty completing school work; and

 Disorganized in work activities." PR-70.

 35.   In her Report, the District's Examiner concluded:

 While ultimate determination of the existence of a primary disability
 is the responsibility of the evaluation committee, these test results
 suggest possible eligibility for special education services. The
 committee may want to consider an Other Health Impairment due to
 ADHD as opposed to a Specific Learning Disability given the
 widespread deficits in achievement that are evident.

  PR-77.

 36.   On 10/12/2017, an Evaluation Conference was held at which time the

 IEP team found that "[e]valuation data substantiate the existence of a

 disability consistent with state and federal regulations implementing IDEA,"

 finding her eligible under the category of Other Health Impaired ("OHi").

 37.   The District members of the IEP Team assured the Parent that under

 the OHi category, -      would actually receive more services than she

 would under SLD. The IEP developed at the Evaluation Conference

 indicated- would receive direct instruction in reading (300 minutes per


                                   12

                                                ADE No. H-21-04 Record, p. 59
Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 84 of 91




 week), direct instruction in math (300 minutes per week) and direct

  instruction in written expression (200 minutes per week). PR-17.

 38.     The Parent signed consent for Jillian's '"Initial Placement" with

 special education services. PR-19.

 39.     On 04/01/2020, the District IEP team met to review Jillian's progress

 and develop a new IEP for the upcoming 2020-2021 school year. At the

 meeting, the Parent continued to express her concerns that -         had

 dyslexia which was not being addressed. According to the District, Parent

 provided the following input:

 Mrs. -           is having outside testing done to get some answers about
 Jillian's learning disabilities. She is concerned t h a t - writes letters and
 words backwards or that she doesn't know what day of the week it is at
 times. She said that Jillian's spacing has gotten better in her writing. Mom
 has taken -        off ADHD medication until they go back to the doctor.

 PR-1.

 40.     Parent does not know whether- mastered her goals and

 objectives on her 2019-2020 IEP. While the District purported to report

 progress on Jillian's IEP goals, the progress is reported as a percentage (e.g.,

 25% for "solve 1 step work problems using a known strategy) without the

 percentage goal, and the District does not report whether- mastered

 any goals or objectives. PR-22.

 41.     Similarly, the District provided Parent no objective test data on


                                     13

                                                  ADE No. H-21-04 Record, p. 60
     Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 85 of 91




          Jillian's academic progress. While the District noted in the IEP that '"MAPS"

          tests were administered in math and reading, the IEP does not include any

          actual test scores. PR-2.

          42.    Moreover, there is no context for qualitative data included on Jillian's

          IEP. For example, the District stated t h a t - can "solve one step addition

          and subtraction word problems," but there is nothing in the IEP indicating

          the grade-level of this skill. PR-2. In other words, Parent cannot determine

          whether- has progressed to grade-level skills or whether she remains

          significantly behind her peers in achievement (despite average intelligence).

          43.    The District IEP team decided t h a t - "current evaluation results

          are appropriate (sic) and no further testing is needed at this time." PR-31.

          44.    The District did not need any progress data or additional evaluations

          because it predetermined 1 that Jillian's programming and placement would

          be unchanged for 2020-2021. The District's Notice of Action stated:

         -      will continue to receive 30 minutes five times a week for
         writing, 60 minutes a day five times a week for literacy, and 30
         minutes a day five times a week for math at Southside Elementary for
         the remainder of the 2019-2020 school year. -         will also continue
         to receive the following direct instruction for the 2020-2021 school

1 This   was a procedural violation that caused a deprivation of educational benefit and
significantly impeded Parent's opportunity to participate. See MM v. Dist. 0001 Lancaster Cty.
Sch., 702 F.3d 4 79, 488 (8th Cir. 2012) ("A school district cannot predetermine the educational
program for a disabled- before meeting with parents. Deal, 392 F.3d at 859. Such a
predetermination could amount to a procedural flaw in the IEP because it could deprive parents
of a meaningful "opportunity to participate in the formulation process." Gray, 611 F.3d at 424
(citation omitted).").
                                                  14

                                                                ADE No. H-21-04 Record, p. 61
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 86 of 91




          year at Cabot Middle School South. The committee agreed that_
          will be served for 90 minutes a day five times a week for literacy and
          90 minutes a day five times a week for math. She will also receive
          para support for Science and Social Studies five times a week.

          PR-31.

          45.     The District also predetermined2 whether- would qualify for

          Extended School Year ("ESY") services. The District checked all the boxes

          indicating- did not need ESY services, but there is no supporting data.

          See ADE Spec. Ed. Rules§ 19.09.1 ("The IEP Team must determine a child's

          eligibility for ESY services by collecting and analyzing a variety of data,

          including, but not limited to, the child's disability, educational history and

          present educational functioning.").

          46.     Although- was due for reevaluation in September 2020. See 20

          U.S.C. §1414(a)(2)(B)(ii) (must reevaluate "at least once every 3 years"),

          the District unilaterally determined no testing was necessary.

          47.     The Parent took- to DDC on May 12, 2020 where a

         Neuropsychological Evaluation was performed. The results of her testing

          indicated "Jillian's neuropsychological/neurocognitive profile provides data

          supporting a diagnosis of Frontal lobe and executive function deficit. Her

         pattern is also consistent with her previously diagnosed ADHD. Given

         Jillian's long-standing history ofproblems with reading, previous test

2 See   Note I.

                                              15

                                                           ADE No. H-21-04 Record, p. 62
     Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 87 of 91




       results, and her neurocognitive profile, her pattern is definitely consistent

        with a diagnosis of Developmental Dyslexia."

       48.       DDC's recommendation stated: "[i]t is very important that the school

       maintain an IEP f o r - Given her diagnosis of Developmental Dyslexia,

       she needs to receive all available intervention in the area of reading."

       49.       After 5 years in the Cabot School District and as a result of the

       District's failure to make a FAPE available within a reasonable period of

       time, -         has been placed in a private school where she can receive

       appropriate dyslexia intervention.

                                     111.   ISSUES PRESENTED 3

I.      WHETHER THE DISTRICT FAILED TO MAKE A                           FAPE     AVAILABLE
       TO -              IN A TIMELY MANNER; AND IF SO, WHETHER THE
        HANNAH SCHOOL IS AN APPROPRIATE PLACEMENT?



                                      BURDEN OF PROOF


       ADE Special Education Rule § 10.01.31.1 states that the impartial due

process hearing officer "shall determine which party bears the burden of proof in

regard to the particular issues raised." (emphasis supplied). Parent alleges the

District committed both procedural and substantive violations. As the party seeking

relief, Parent bears the burden of proof on procedural violations. Shaffer v. Weast,


JSee MC. v. Antelope Valley Union High Sch. Dist., 858 F.3d 1189, 1196 n.2 (9 th Cir. 2017) ("A
party bringing a due process complaint is entitled to frame the issues it wishes to present .... ").
                                                 16

                                                                ADE No. H-21-04 Record, p. 63
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 88 of 91




546 U.S. 49, 61 (2005). In Shaffer v. Weast, the Supreme Court acknowledged that

some states had by rule shifted the burden of proof to school districts under certain

circumstances. 546 U.S. at 61-62 ("Because no such law or regulation exists in

Maryland, we need not decide this issue today."). See Brennan v. Reg'/ Sch. Dist.

No. Bd. of Educ., 531 F. Supp. 2d 245, 267 (D. Conn. 2008) ("The court finds

persuasive Justice Breyer's analysis in Schaffer (which the Supreme Court majority

did not address given its disposition of the case), which concluded that IDEA's

model of cooperative federalism did not intend to preempt states' abilities to

determine the burden of proof for themselves. See Schaffer, 546 U.S. at 67-71, 126

S.Ct. 528 (Breyer, J., dissenting).").

      ADE has by rule shifted the burden of proof to the District to prove its

proposed IEP meets its substantive obligations. The IDEA imposes two substantive

obligations on the District. First, the IDEA requires an "appropriate" IEP - an IEP

reasonably calculated to enable a child to make progress appropriate in light of the

child's circumstances. Bd. ofEduc. of Hendrick Hudson Cent. Sch. Dist.,

Westchester Cty. v. Rowley, 458 U.S. 176, 206-07 (1982). See Endrew F ex rel.

Joseph F v. Douglas Cty. Sch. Dist. RE-I, 13 7 S. Ct. 988, 1001 (2017). Second, the

IDEA requires a "necessary" educational placement - the least restrictive

environment ("LRE"). See 20 U.S.C. §1412(5)(A); See L.B. ex rel. K.B. v. Nebo

Sch. Dist., 379 F.3d 966, 975 n.13 (10th Cir. 2004). Accordingly, ADE Special

Education Rule §10.01.09.1.G. requires the District to "[p]rovide evidence and

                                         17

                                                      ADE No. H-21-04 Record, p. 64
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 89 of 91




testimony at the hearing to show that the proposed course of action is necessary

and appropriate." Accordingly, the District bears the burden of prove that Jillian's

2020-2021 IEP is "appropriate" and Jillian's educational placement is the LRE.

                           DISABILITY DISCRIMINATION

      The District was deliberately indifferent in addressing Jillian's SLDs and

specifically refused to conduct required dyslexia screening. This intentional

ignorance on the part of the District to thwart their obligation to provide tailored

appropriate instruction and programming to address this Student's dyslexia has

resulted in actual harm and trauma, and constitutes disability discrimination in

violation of §504 of the Rehabilitation Act of 1973, 29 U.S.C. §794(a), and Title II

of the Americans' with Disabilities Act, 42 U.S.C. § 12131-12165. A due process

hearing officer in Arkansas has no jurisdiction over disability discrimination

claims. See ADE Spec. Ed. Rules §10.01.22.1. Accordingly, to the extent Parents'

Due Process Complaint raises disability discrimination claims, those claims should

be dismissed, and Parent should be found to have exhausted her administrative

remedies as required by 20 U.S.C. §1415(1).


                         IV. RELIEF REQUESTED

      Parent respectfully requests that the District be ordered to:

      1.     Provide payment (or reimbursement to the Parent) for registration,

      testing, tuition, and fees required f o r - to attend the Hannah School for


                                          18

                                                       ADE No. H-21-04 Record, p. 65
   Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 90 of 91




      the 2020-2021 school year and each year thereafter until she is on grade

      level and can return to the District. Parent applied and was notified over the

      Summer t h a t - would received the Succeed Scholarship which will pay

      the majority of her private school tuition at the Hannah School. In lieu of

      compensatory education for the denial of FAPE, the Parent requests the

      District be ordered to pay the remaining private school tuition and fees due

      each school year until -      is on grade level and can return to the District;

      and

      2.    Provide- transportation and/or reimbursement to and from the

      Hannah School for the 2020-21 school year and until she is on grade level

      and can return to the District; and

      3.    All other necessary and proper relief to compensate- for past

      deprivations of a FAPE and to provide -        a FAPE in the future, and,

      4.    Provide Parent a n d - all other just and proper relief to which they

      may be entitled.


Respectfully Submitted,

CALDWELL LAW OFFICE
14 Alban Lane
Little Rock, Arkansas 72223
Phone(501)414-0434
Fax: (501) 325-1502

/s/ Theresa L. Caldwell
Theresa L. Caldwell (Bar #91163)
                                            19

                                                      ADE No. H-21-04 Record, p. 66
    Case 4:20-cv-01233-KGB Document 1 Filed 10/15/20 Page 91 of 91




Email: theresafr7specedattomev.com

Attorney for P a r e n t - -


                          CERTIFICATE OF SERVICE

       This will certify that a copy of the above and foregoing instrument was
served upon the ADE and District via email to their representative listed below on
this 13th day of August, 2020.

Arkansas Department of Education
Rick Porter
Dispute Resolution Director
Office of Special Education
Little Rock, Arkansas 72203
Email: rick.Porterr'a',arkansas. gov
Email: brenda.watson0'arkansas.gov


Tony Thurman, Superintendent
Cabot School District
Email: tonv.thurmani'a:cps.k 12.ar.us



                                        /s/ Theresa L. Caldwell
                                        Theresa L. Caldwell




                                          20

                                                      ADE No. H-21-04 Record, p. 67
